 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    C & C PROPERTIES, et al.,                        No. 1:14-cv-01889-DAD-JLT
12                       Plaintiffs,
13           v.                                        ORDER RESOLVING VARIOUS POST-
                                                       TRIAL MOTIONS
14    SHELL PIPELINE COMPANY, et al.,
                                                       (Doc. Nos. 250, 257, 258, 265, 266, 267)
15                       Defendants.
16

17          This matter is before the court on various post-trial motions. At the conclusion of trial,

18   judgment was entered in favor of plaintiffs and against defendants on plaintiff’s cause of action

19   for trespass. (Doc. No. 29.) Defendants Alon Bakersfield Property, Inc. and Paramount

20   Petroleum Corporation (collectively “Alon”) and defendant Shell Pipeline Company (“Shell”)

21   have now moved for judgment as a matter of law, for a new trial, and to alter or amend the

22   judgment. (Doc. Nos. 250, 257, 258.) Plaintiffs C & C Properties, Inc., JEC Panama, LLC, and

23   Wings Way, LLC (“plaintiffs”) have also moved to amend the judgment and, in addition, seek

24   attorneys’ fees and prejudgment interest. (Doc. Nos. 265–267.) A hearing on all of these

25   motions was held on October 9, 2019. Attorneys Thomas Vogele and Timothy Kowal appeared

26   on behalf of plaintiffs. Attorneys Michael Matthias, Andrew Grossman, W. Ray Whitman,

27   Regina Jones, and Misty Foy appeared on behalf of defendant Alon, and attorneys Ray Cardozo

28   and Kevin Day appeared on behalf of defendant Shell. Having considered the parties’ briefing
                                                       1
 1   and the arguments of counsel, the court now issues this order resolving the parties’ various post-
 2   trial motions.
 3                                              BACKGROUND
 4           The parties are familiar with the facts of this case, which have been set out in prior orders
 5   of this court and were presented to the jury at trial. At the conclusion of the trial, the jury
 6   unanimously found in favor of plaintiffs on their trespass cause of action. The jury awarded
 7   plaintiffs trespass damages in the amount of $670,824.00 against each defendant, for a total of
 8   $1,341,648.00. (Doc. No. 227 at 3.) In addition, pursuant to California Civil Code § 3334, the
 9   jury found that Shell had obtained benefits from its trespass in the amount of $33,901,692.00, and
10   that Alon had obtained benefits from its trespass in the amount of $6,058,834.00. (Id.) Although
11   the jury also found by clear and convincing evidence that both defendants had acted with malice,
12   oppression, or fraud in connection with their trespassing on plaintiff’s property, the jury declined
13   to award any punitive damages. (Id. at 2; Doc. No. 228.)
14                                          LEGAL STANDARDS
15   A.      Motion for Judgment as a Matter of Law, Motion to Amend or Alter the Judgment,
16           Motion for a New Trial
17           Rule 50(a)(1) of the Federal Rules of Civil Procedure provides as follows:
18                    If a party has been fully heard on an issue during a jury trial and the
                      court finds that a reasonable jury would not have a legally sufficient
19                    evidentiary basis to find for the party on that issue, the court may:
                      (A) resolve the issue against the party; and (B) grant a motion for
20                    judgment as a matter of law against the party on a claim or defense
                      that, under the controlling law, can be maintained or defeated only
21                    with a favorable finding on that issue.
22           Federal Rule of Civil Procedure 50(b) governs renewed motions for judgment as a matter
23   of law made (“JMOL”) under Rule 50(a) and provides that the court may: “(1) allow judgment
24   on the verdict, if the jury returned a verdict; (2) order a new trial; or (3) direct the entry of
25   judgment as a matter of law.” The Ninth Circuit has held:
26                    A Rule 50(b) motion for judgment as a matter of law is not a
                      freestanding motion. Rather, it is a renewed Rule 50(a) motion.
27                    Under Rule 50, a party must make a Rule 50(a) motion for judgment
                      as a matter of law before a case is submitted to the jury. If the judge
28                    denies or defers ruling on the motion, and if the jury then returns a
                                                          2
 1                  verdict against the moving party, the party may renew its motion
                    under Rule 50(b). Because it is a renewed motion, a proper post-
 2                  verdict Rule 50(b) motion is limited to the grounds asserted in the
                    pre-deliberation Rule 50(a) motion. Thus, a party cannot properly
 3                  “raise arguments in its post-trial motion for judgment as a matter of
                    law under Rule 50(b) that it did not raise in its preverdict Rule 50(a)
 4                  motion.” Freund v. Nycomed Amersham, 347 F.3d 752, 761 (9th Cir.
                    2003) (citing Fed. R. Civ. P. 50 advisory committee’s notes to the
 5                  1991 amendments (“A post trial motion for judgment can be granted
                    only on grounds advanced in the preverdict motion.”)); Murphy v.
 6                  City of Long Beach, 914 F.2d 183, 186 (9th Cir. 1990) (“[Judgment
                    notwithstanding the verdict] is improper if based upon grounds not
 7                  alleged in a directed verdict [motion].” (brackets in original)); see
                    also Fed. R. Civ. P. 50 advisory committee’s notes to the 2006
 8                  amendments (“Because the Rule 50(b) motion is only a renewal of
                    the preverdict motion, it can be granted only on grounds advanced in
 9                  the preverdict motion.”). However, Rule 50(b) “may be satisfied by
                    an ambiguous or inartfully made motion” under Rule 50(a). Reeves
10                  v. Teuscher, 881 F.2d 1495, 1498 (9th Cir. 1989). Absent such a
                    liberal interpretation, “the rule is a harsh one.” Nat’l Indus., Inc. v.
11                  Sharon Steel Corp., 781 F.2d 1545, 1549 (11th Cir. 1986).
12   EEOC v. Go Daddy Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009).

13          In considering a Rule 50 motion, the court must view the evidence in the light most

14   favorable to the party in whose favor the jury returned a verdict and draw all reasonable

15   inferences in favor of the non-moving party. First Nat’l Mortg. Co. v. Fed. Realty Inv. Tr., 631

16   F.3d 1058, 1067 (9th Cir. 2011); Lakeside–Scott v. Multnomah County, 556 F.3d 797, 802 (9th

17   Cir. 2009); Josephs v. Pac. Bell, 443 F.3d 1050, 1062 (9th Cir. 2006); City Sols., Inc. v. Clear

18   Channel Commc’ns, 365 F.3d 835, 839 (9th Cir. 2004); see also A.D. v. Cal. Highway Patrol,

19   712 F.3d 446, 453 (9th Cir. 2013) (stating that when evaluating a Rule 50 motion the court should

20   “give significant deference to the jury’s verdict and to the nonmoving parties”). “A district court

21   can set aside a jury verdict and grant JMOL only if, under governing law, there can be but one

22   reasonable conclusion as to the verdict and only if there is no legally sufficient basis for a

23   reasonable jury to find for that party on that issue.” Jules Jordan Video, Inc. v. 144942 Can. Inc.,

24   617 F.3d 1146, 1155 (9th Cir. 2010) (internal citation and quotation omitted); see also A.D., 712

25   F.3d at 453 (“Such a judgment is proper if the evidence, construed in the light most favorable to

26   the nonmoving party, permits only one reasonable conclusion, and that conclusion is contrary to

27   the jury’s verdict.”) (quoting Pavao v. Pagay, 307 F.3d 915, 918 (9th Cir. 2002)); First Nat’l

28   Mortg. Co., 631 F.3d at 1067–68 (stating that the court “must disregard evidence favorable to the
                                                        3
 1   moving party that the jury is not required to believe, and may not substitute its view of the
 2   evidence for that of the jury”); Lakeside–Scott, 556 F.3d at 802 (“Judgment as a matter of law is
 3   proper when the evidence permits only one reasonable conclusion and the conclusion is contrary
 4   to that reached by the jury.”) (quoting Ostad v. Or. Health Scis. Univ., 327 F.3d 876, 881 (9th Cir.
 5   2003)).
 6             Rule 50 also provides that if the court does not grant a motion for JMOL, the movant may
 7   make an alternative request for a new trial pursuant to Rule 59. Fed. R. Civ. P. 50(b). A motion
 8   brought under Rule 59(e) may seek “‘reconsideration of matters properly encompassed in a
 9   decision on the merits.’” United States ex rel. Hoggett v. Univ. of Phoenix, 863 F.3d 1105, 1108
10   (9th Cir. 2017) (quoting Osterneck v. Ernst & Whinney, 489 U.S. 169, 174 (1989)). This requires
11   a “substantive change of mind by the court.” Id. (quoting Bordallo v. Reyes, 763 F.2d 1098, 1102
12   (9th Cir. 1985)); see also Tattersalls, Ltd. V. DeHaven, 745 F.3d 1294, 1299 (9th Cir. 2014).
13   Whether a Rule 59(e) motion should be granted is within the discretion of the district court.
14   McDowell v. Calderon, 197 F.3d 1253, 1255 (9th Cir. 1999) (en banc); see also Turner v.
15   Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003). In most contexts, such a
16   motion “should not be granted, absent highly unusual circumstances, unless the district court is
17   presented with newly discovered evidence, committed clear error, or if there is an intervening
18   change in the controlling law.” McDowell, 197 F.3d at 1255 (quoting 389 Orange St. Partners v.
19   Arnold, 179 F.3d 656, 665 (9th Cir. 1999)); see also Brighton Collectibles, LLC v. Believe
20   Productions, Inc., Case No. 2:15-cv-00579-CAS(ASx), 2018 WL 1381894, at *6 (C.D. Cal. Mar.
21   15, 2018) (denying Rule 59(e) motion to reduce the jury’s damage award, applying the “highly
22   unusual circumstances” standard and finding the jury’s award supported by substantial evidence).
23   However, a district court may also grant such a motion if it is “necessary to correct manifest
24   errors of law or fact upon which the judgment is based” or if “the motion is necessary to ‘prevent
25   manifest injustice.’” Turner, 338 F.3d at 1063; see also Nelson v. Equifax Info. Servs., LLC, 522
26   F. Supp. 2d 1222, 1238–39 (C.D. Cal. 2007) (“Since the jury’s award of statutory damages is a
27   manifest error of law, Defendant is not precluded from raising the issue in its 59(e) motion[.]”).
28   /////
                                                        4
 1   B.     Motion for Attorneys’ Fees
 2          “Rule 54 provides a federal procedural mechanism for moving for attorney’s fees that are
 3   due under state law.” Cheffins v. Stewart, 825 F.3d 588, 597 (9th Cir. 2016). Where, as here, a
 4   federal district court exercises jurisdiction over a state law claim, the law of the forum state
 5   regarding the award of attorneys’ fees should generally be followed “so long as state law does not
 6   run counter to a valid federal statute or rule of court[.]” MRO Commc’ns, Inc. v. Am. Tel. & Tel.
 7   Co., 197 F.3d 1276, 1281 (9th Cir. 1999) (internal quotation marks omitted).
 8          Awards of attorneys’ fees in actions on a contract are governed by California Civil Code
 9   § 1717. That provision provides, in relevant part, that
10                  [i]n any action on a contract, where the contract specifically provides
                    that attorney’s fees and costs, which are incurred to enforce that
11                  contract, shall be awarded either to one of the parties or to the
                    prevailing party, then the party who is determined to be the party
12                  prevailing on the contract, whether he or she is the party specified in
                    the contract or not, shall be entitled to reasonable attorney’s fees in
13                  addition to other costs.
14   Cal. Civ. Code § 1717(a). The primary purpose of that provision, as recognized by the California
15   Supreme Court, is “to establish mutuality of remedy when a contractual provision makes recovery
16   of attorney fees available to only one party, and to prevent the oppressive use of one-sided
17   attorney fee provisions.” Trope v. Katz, 11 Cal. 4th 274, 285 (1995). Thus, § 1717 is construed
18   broadly, and “reflects legislative intent that equitable considerations must prevail over both the
19   bargaining power of the parties and the technical rules of contractual construction.” Hjelm v.
20   Prometheus Real Estate Grp., 3 Cal. App. 5th 1155, 1168 (2016) (quoting Int’l Indus., Inc. v.
21   Olen, 21 Cal. 3d 218, 224 (1978)). To that end, courts have recognized that § 1717 applies “in a
22   variety of circumstances extending beyond a direct breach of contract claim.” Id. at 1170; see
23   also In re Baroff, 105 F.3d 439, 442–43 (9th Cir. 1997) (“California courts liberally construe ‘on
24   a contract’ to extend to any action as long as an action involves a contract and one of the parties
25   would be entitled to recover attorney fees under the contract if that party prevails in its lawsuit.”)
26   (internal quotation marks and brackets omitted); Santisas v. Goodin, 17 Cal. 4th 599, 611 (1998)
27   (noting that § 1717 applies “when a person sued on a contract containing a provision for attorney
28   fees to the prevailing party defends the litigation by successfully arguing the inapplicability,
                                                         5
 1   invalidity, unenforceability, or nonexistence of the same contract”) (internal quotation marks
 2   omitted).
 3                                                    ANALYSIS
 4   A.          Alon’s Motion to Alter or Amend the Judgment, for a New Trial, and for Judgment
 5               as a Matter of Law (Doc. No. 250)
 6               1.     Whether the Award of Benefits Obtained Exceeds that Authorized by Law or
 7                      Supported by the Evidence
 8               Alon argues that the jury’s award of benefits obtained from trespass, which totaled
 9   $6,058,834.00 against Alon, cannot stand under California law in light of the evidence introduced
10   at trial.
11               Alon first contends that “trespass benefits are not available at all in this instance, because
12   any trespass by Alon was unintentional and premised upon a mistake of fact.” (Doc. No. 250 at
13   9.) In support of this argument, Alon cites to California Civil Code § 3334(b)(2), which provides
14   that “[i]f a wrongful occupation of real property subject to this section is the result of a mistake of
15   fact of the wrongful occupier, the value of the use of the property . . . shall be the reasonable
16   rental value of the property.” Here, however, the time to assert mistake of fact as a defense to
17   liability or as a limitation on damages has long since passed. “[M]istake of fact is an affirmative
18   defense . . . that defendants are required to plead and prove.” Marich v. MGM/UA Telecomms.,
19   Inc., 113 Cal. App. 4th 415, 424 (2003) (internal citations omitted). The court’s final pretrial
20   order in this case incorporated by reference all of the affirmative defenses set forth in Alon’s
21   answer, however an examination of that answer reveals that Alon never asserted “mistake of fact”
22   as a defense to any of plaintiffs’ causes of action in this case. (Doc. Nos. 14; 158 at 11.) Because
23   a mistake of fact defense was not incorporated into the court’s final pretrial order, it was waived
24   by operation of that order. (Doc. No. 158 at 11) (“ANY CAUSES OF ACTION OR
25   AFFIRMATIVE DEFENSES NOT EXPLICITLY ASSERTED IN THE FINAL PRETRIAL
26   ORDER UNDER POINTS OF LAW AT THE TIME IT BECOMES FINAL ARE DISMISSED
27   AND DEEMED WAIVED.”).
28   /////
                                                             6
 1   Alon cannot now, after the conclusion of trial, attempt to litigate a defense that it neither alleged
 2   in its pleading nor argued to the jury.1
 3          Alon next argues that even if plaintiffs are entitled to some measure of benefits obtained
 4   under § 3334, “[a]t most, Alon’s benefits are limited to the transmission costs it avoided in using
 5   the pipeline on Plaintiffs’ property,” which equates to $204,000.00. (Doc. No. 250 at 8–9.) As
 6   Alon explains, it could have used a separate pipeline (known as the “So Cal pipeline”) to
 7   transport gas instead of using the pipeline that crossed plaintiffs’ property. (Id. at 11.) Alon
 8   opted not to use the So Cal pipeline because doing so was more expensive: testimony by Alon’s
 9   witness Mark Denis established that use of the So Cal pipeline would have increased Alon’s costs
10   by roughly $12,000.00 per month. (Doc. No. 240 at 158.) When multiplied by the seventeen-
11   month period during which the jury found Alon to have trespassed,2 this yields a total benefit
12   obtained by Alon of $204,000.00 under this theory.
13          To the extent Alon argues in advancing this contention that costs avoided is always the
14   maximum measure of benefits obtained under § 3334, Alon is incorrect. “If the Legislature had
15   wanted to limit the phrase ‘benefits obtained’ to costs avoided, it could easily have done so.”
16   Starrh & Starrh Cotton Growers v. Aera Energy LLC, 153 Cal. App. 4th 583, 604 (2007). Alon
17   argues that $204,000.00 is nonetheless the proper measure of benefits obtained because in this
18   case, plaintiffs produced no evidence that a higher amount was warranted. Plaintiffs’ theory of
19   benefits obtained by Alon was premised on trial exhibit 1487, which was admitted into evidence
20   without objection. (Doc. No. 237 at 13.) That exhibit, as characterized by plaintiffs’ counsel,
21   represents “the delivery by month of natural gas through the pipeline that was in the frontage of
22   1
        Although the court expresses no opinion on the potential merits of a mistake of fact defense in
23   light of Alon’s waiver of the issue, the undersigned does note that Alon’s argument is difficult to
     square with the jury’s verdict. An “unintentional” trespass premised on a mistake of fact would
24   seem to be wholly inconsistent with the jury’s finding that the defendants acted with malice,
     oppression, or fraud in connection with their trespass.
25
     2
26     As noted by Alon, the jury appears to have found Alon trespassed for a total of seventeen
     months. Alon reached this conclusion by noting that in attorney Vogele’s closing argument on
27   behalf of plaintiffs, he stated to the jury that the dollar value of the natural gas Alon sent through
     the pipeline was $356,402.00 per month. (Doc. No. 241 at 84.) When multiplied by 17, that
28   yields a total dollar amount of $6,058.834.00—precisely the amount awarded by the jury.
                                                           7
 1   Mr. Carver’s property” to Alon. (Id. at 12–13.) According to that exhibit, natural gas totaling
 2   13,830,526 therms were sent through Alon’s pipeline during the relevant period, and testimony
 3   from Alon’s witness George Stutzmann3 established that during that same period, one therm was
 4   priced at roughly 67 cents. (Id. at 13.) This equates to roughly $9,266,452.42 in terms of the
 5   total value of the natural gas shipped through the offending pipeline by Alon. Plaintiffs argue,
 6   both in their closing argument and in their briefing, that all of this represents benefits obtained by
 7   Alon directly resulting from their trespass, and is compensable as damages under Civil Code
 8   § 3334.
 9          Alon argues, however, that that the amount of $9,266,452.42 is not properly construed as
10   a benefit obtained by Alon because it does not represent the amount of profits to Alon.
11   According to Alon, if anything, that amount represents a cost to it, since “Alon already paid for
12   the gas.” (Doc. No. 250 at 12.) Defendant Alon accordingly seek to amend the judgment and
13   have the benefits obtained award against it reduced to a maximum of $204,000.00.
14             As stated, motions to amend or alter the judgment “should not be granted, absent highly
15   unusual circumstances, unless the district court is presented with newly discovered evidence,
16   committed clear error, or if there is an intervening change in the controlling law.” McDowell, 197
17   F.3d at 1255. Alon does not suggest the existence of newly discovered evidence or an
18   intervening change in controlling law, leaving the issue of clear error. However, on the evidence
19   presented at trial, the court cannot conclude that the jury committed clear error in awarding
20   benefits obtained in an amount greater than $204,000.00. As discussed above, Stutzmann
21   testified at trial as to the amount of natural gas delivered to Alon that flowed through the pipeline
22   along the frontage of plaintiffs’ property, and that the price of this natural gas was roughly $9.2
23   million dollars. Alon may well be correct that it earned no profits as a result of refining this
24   natural gas, in the sense that it did not sell the gas to a customer. However, the text of § 3334
25   does not confine benefits obtained solely to profits earned. The evidence at trial was uncontested
26
     3
27     Mr. Stutzman testified that at the time of trial he was the vice president of corporate
     development for Alon and that at the time of the events in question in this action he was the
28   director of supply trading and business development at Delek, an entity acquired by Alon in 2017.
                                                         8
 1   that although Alon’s refinery remained on standby, the natural gas sent through the pipeline was
 2   nonetheless utilized at the refinery for purposes of upkeep. As plaintiffs’ counsel has argued, one
 3   can only presume that this upkeep had substantial value to Alon given that unrefuted evidence,
 4   and that therefore the jury could have found that the utilization of natural gas for this purpose was
 5   a benefit obtained by Alon. This presumption is not only plausible, it is entirely reasonable—it
 6   would be odd indeed for a company to use millions of dollars’ worth of natural gas to maintain its
 7   refinery if there was no economic rationale for doing so. A jury could easily have concluded that
 8   maintenance of Alon’s refinery constituted a benefit obtained by Alon as a direct result of its
 9   trespass. The court therefore declines to reduce or eliminate the jury’s award of benefits obtained
10   on this basis.
11           2.       Whether the Jury’s Verdict Evinces Confusion on the Law and an Improper
12                    Compromise Verdict
13           Alon next argues that a new trial is warranted because the verdict returned by the jury
14   evinces confusion on the relevant legal theories. Because the jury initially did not follow the
15   directives on the verdict form they were provided, Alon contends that the verdict is fatally flawed.
16           The verdict form began with a special interrogatory, which asked whether plaintiffs were
17   bona fide purchasers of the property as against Shell and Alon. (Doc. No. 227 at 1.) The jury
18   answered in the affirmative as to both defendants. (Id.) The form then directed that if the jury
19   answered yes to that special interrogatory, they were to skip all questions related to breach of
20   contract and proceed directly to plaintiffs’ trespass claim. (Id.) Nonetheless, the jury initially
21   proceeded to answer the breach of contract claim questions, finding both Shell and Alon liable as
22   to that claim and awarding breach of contract damages in the amount of $670,824.00 against each
23   of them. (Id. at 2–3.) Upon being presented the verdict and reviewing it, the court concluded that
24   as filled out initially by the jury, it was inconsistent with that form’s instructions. Accordingly,
25   after consulting with counsel, the court read the relevant directions from the verdict form to the
26   jury in open court, and returned the form to them in light of those directions. (Doc. No. 242 at
27   37–38.) The jury subsequently returned a verdict finding Alon and Shell liable for trespass and
28   awarded damages accordingly but, consistent with the verdict form’s directions, made no finding
                                                        9
 1   of liability on plaintiffs’ breach of contract claim. In doing so, the jury reallocated the
 2   $670,824.00 in damages from the breach of contract to trespass on the verdict form.
 3           As a general rule, “a court has a duty under the Seventh Amendment to harmonize a jury’s
 4   seemingly inconsistent answers if a fair reading allows for it.” Bains LLC v. Arco Prods. Co.,
 5   Div. of Atl. Richfield Co., 405 F.3d 764, 771 (9th Cir. 2005). However, that rule is inapplicable
 6   where, as here, a jury renders a finding that is flatly inconsistent with the verdict form’s
 7   directions. “[S]pecial findings issued in violation of the trial court’s express instructions do not
 8   constitute legitimate or viable findings of fact. The trial court must therefore dismiss them as
 9   surplusage, as a matter of law.” Floyd v. Laws, 929 F.2d 1390, 1397 (9th Cir. 1991). When a
10   jury renders an inconsistent verdict, and when that inconsistency is recognized prior to the jury’s
11   discharge, the district court possesses the discretion to resubmit the verdict form to the jury for
12   reconsideration and further deliberation. Duk v. MGM Grand Hotel, Inc., 320 F.3d 1052, 1057
13   (9th Cir. 2003), as amended on denial of reh’g (Apr. 17, 2003).
14           Alon now argues that even the amended verdict form must be disregarded to some degree
15   because the jury’s findings are contrary to the court’s instructions. Specifically, Alon contends
16   that the jury was not permitted to award trespass damages for consequential damages, but was
17   limited only to awarding benefits obtained. An examination of the relevant jury instructions
18   confirms this. The relevant instruction for breach of contract damages was instruction 20, which
19   stated that contract damages could be awarded “to put plaintiffs in as good a position as they
20   would have been if the defendant had performed as promised.” (Doc. No. 221 at 22.) Plaintiffs
21   sought breach of contract damages for loss of profits, professional and engineering fees, and the
22   lost value of money. On the original verdict form, the jury awarded a total of $1,341,648.00 in
23   breach of contract damages, split evenly between Shell and Alon. (Id.) After the court drew the
24   jury’s attention to the language in the verdict form indicating that they were not to answer the
25   breach of contract questions if they found plaintiffs were bona fide purchasers of the property, the
26   jury essentially moved the breach of contract damages over to trespass damages. Thus, in the
27   amended verdict form the jury awarded $33,230,768.00 in benefits obtained by Shell and
28   /////
                                                        10
 1   $6,058,384.00 in benefits obtained against Alon, plus an additional $670,824.00 in trespass
 2   damages against each.
 3           The court finds it significant that in his closing argument, plaintiffs’ counsel stated to the
 4   jury that $1,341,648.00 was the value of the lost Townsend Industries sale. Accordingly, the
 5   most reasonable interpretation of the verdict is that the jury intended to compensate plaintiffs for
 6   the value of this lost sale. The difficulty is that while instruction 20 contemplated such an award
 7   under a breach of contract theory, the corresponding instruction for trespass did not. Rather,
 8   instruction 25 informed the jury that in order to recover damages for trespass, “plaintiffs must
 9   prove the reasonable cost to rent similar property . . . or the benefits obtained by defendants
10   because of their wrongful occupation. If there is evidence of both, plaintiffs are entitled to the
11   greater of the two amounts.” (Id. at 27.) The jury duly awarded benefits obtained, but in keeping
12   with instruction 25, they could award no more than that. Because the jury failed to adhere to that
13   instruction, any damages awarded for trespass above and beyond the benefits obtained by
14   defendants must be stricken by the court. See Floyd, 929 F.2d at 1397.
15           At the hearing on the pending motions, plaintiffs argued that the verdict should not be
16   reduced because damages for lost profits are available in trespass actions notwithstanding the
17   language of the jury instructions. Plaintiffs may or may not be correct that lost profit damages are
18   available to the injured party in a trespass action under California law. However, that is beside
19   the point in this action. The fact remains that the jury’s award of trespass damages was rendered
20   in contravention of this court’s jury instructions. If plaintiffs believed those jury instructions to
21   be erroneous, they should have filed timely objections to them. The record reveals that plaintiffs
22   did not object to any of the jury instructions including this one, jury instruction 25. (Doc. No.
23   241 at 37.) Moreover, plaintiffs did not propose a jury instruction that provided the award of lost
24   profits as to their cause of action for trespass. Under these circumstances, because the award of
25   /////
26   /////
27   /////
28   /////
                                                        11
 1   trespass damages was contrary to jury instruction 25, the court will reduce the judgments against
 2   Shell and Alon by $670,824.00 each.4
 3          3.      Whether Plaintiffs Failed to Prove They Were Bona Fide Purchasers
 4          Next, Alon argues that the jury’s finding that plaintiffs were bona fide purchasers of the
 5   property was legally erroneous or, at the least, contrary to the weight of the evidence.
 6          In this regard, Alon first argues that the jury’s finding that plaintiffs lacked notice of
 7   Alon’s easement was simply incorrect as a factual matter. In order to find that plaintiffs were
 8   bona fide purchasers of the property, the court instructed the jury that it had to find that plaintiffs
 9   took title without prior actual or constructive notice of the Alon and Shell easements. (Doc. No.
10   224 at 18.) In determining whether plaintiffs had constructive notice of the easements, the jury
11   was further instructed that it “must decide whether, under all the circumstances, the easements
12   had existed for such a period of time and were of such an obvious nature that the plaintiffs, in the
13   exercise of due care, should have discovered them.” (Id.) To be sure, there was conflicting
14   evidence on this point presented at trial, and counsel on both sides argued to the jury at length as
15   to whether plaintiffs were or were not on constructive notice of those easements. Resolution of
16   this issue is, in the court’s view, a quintessentially factual determination, and the court is not
17   permitted to disturb the jury’s factual finding unless it was against the weight of the evidence.
18   See Johnson v. Cella, 122 Cal. App. 2d 72, 75 (1953) (noting that the issue of constructive notice
19   involved “a conflict in the evidence to be resolved by the trier of facts”).
20          Here, the court has no difficulty in concluding that the jury’s verdict, in which it found
21   that plaintiffs were bona fide purchasers of the property, was adequately supported by the
22   evidence admitted at trial. Alon’s argument that plaintiffs “saw pipeline markers on and near the
23   property during the due diligence period” may be a technically accurate description, but it
24   obscures the evidence as it was actually presented at trial. (Doc. No. 250 at 16.) According to the
25   witnesses, there were indeed pipeline markers on the property at the time of plaintiff’s purchase,
26
     4
27     Because the court finds that the trespass damages must be stricken in their entirety, it need not
     address defendants’ alternative argument that the trespass damages must be offset against the
28   amounts obtained by plaintiffs as a result of their settlement with Chevron U.S.A..
                                                        12
 1   but the undisputed evidence at trial established that none of those markers belonged to Alon.
 2   Thus, when asked by plaintiffs’ counsel at trial whether there was an Alon pipeline marker on the
 3   subject property in 2013, Alon’s witness Mark Denis responded “no.” (Doc. No. 240 at 160.) On
 4   this basis, as well as the other evidence presented addressing this dispute, the jury could easily
 5   have found that plaintiffs were not on constructive notice of Alon’s easement.
 6          Alon is correct that according to the evidence at trial it did have other pipeline markers
 7   beyond the boundaries of the property that might have indicated the existence of an easement.
 8   However, Alon provides no support for the proposition that a landowner is under a legal duty to
 9   inspect property that is not his own in order to ascertain the existence of a servitude across his
10   own land. The most that Alon offered at trial was the testimony of some of its witnesses that, on
11   the basis of industry “custom,” the existence of nearby pipeline markers should have caused
12   plaintiffs to undertake a more thorough investigation to learn of Alon’s easement. For instance,
13   Mr. Stutzmann testified that “typically, when you would see pipeline markers, you would do
14   some due diligence to figure out what those pipelines were related to.” (Doc. No. 236 at 127.)
15   Evidently, the jury found this explanation to be unsatisfactory and rejected it. The jury likely
16   concluded that because those pipeline markers were not physically located on plaintiffs’ property,
17   they were not sufficiently obvious to put plaintiffs on notice of Alon’s unrecorded easement
18   across their property.
19          Further, and as discussed in more detail below, the jury instructions directed the jury to
20   make a finding as to whether plaintiffs had notice of the easements, not the pipelines. Although
21   the pipelines were contained within easements, the two are distinct. Even if the jury found that
22   plaintiffs were aware of the existence of pipelines on their property, it does not necessarily follow
23   that they should have been aware of the easements. Once again, this matter was argued at length
24   before the jury, and the jury evidently found plaintiffs’ arguments regarding the evidence to be
25   more persuasive. The court finds no basis to disturb that finding.
26          Next, Alon argues that plaintiffs failed to present any evidence that plaintiffs JEC Panama
27   and Wings Way purchased the property, and also that plaintiffs failed to present any evidence that
28   they recorded the deed for the property. Because evidence on both points is necessary to support
                                                       13
 1   a finding that plaintiffs were bona fide purchasers, and because no evidence as to either was
 2   presented at trial, Alon contends that judgment as a matter of law is required. (Doc. No. 250 at
 3   16–17.)
 4           Unlike the previous argument related to adequate notice, which both Shell and Alon raised
 5   at the close of plaintiffs’ case and again at the close of all the evidence, arguments regarding
 6   adequate consideration and recordation of the property deed were not raised by the defendants in
 7   any way at trial. As noted already, “a proper post-verdict Rule 50(b) motion is limited to the
 8   grounds asserted in the pre-deliberation Rule 50(a) motion.” Go Daddy Software, 581 F.3d at
 9   961; see also Freund, 347 F.3d at 761. This requirement is to be strictly construed. See Tortu v.
10   Las Vegas Metro. Police Dep’t, 556 F.3d 1075, 1082 (9th Cir. 2009); Janes v. Wal-Mart Stores
11   Inc., 279 F.3d 883, 887 (9th Cir. 2002) (noting that “substantial compliance [with Rule 50] is not
12   enough”). This is not a case in which the arguments were “ambiguous or inartfully made[.]”
13   Reeves, 881 F.2d at 1498. Rather, the trial transcript demonstrates that these issues were not
14   raised by defendants in any way whatsoever. Because this issue is being raised by defendants
15   now for the first time, review is necessarily deferential: the court is “‘limited to reviewing the
16   jury’s verdict for plain error, and should reverse only if such plain error would result in a manifest
17   miscarriage of justice.’” Go Daddy Software, 581 F.3d at 961 (quoting Janes, 279 F.3d at 888).
18   Although Alon advanced other arguments as to why judgment in its favor was proper as to
19   plaintiffs’ trespass claim, it made no mention of the lack of recordation or consideration. Its
20   attempts to do so now are unavailing unless it can demonstrate manifest injustice.
21           The court easily concludes that no manifest injustice has occurred. Even if Alon is correct
22   that no evidence was presented on either element at trial (and the court makes no such finding
23   here), this almost certainly was due to a mere oversight by plaintiffs. Throughout the trial, there
24   was essentially no discussion of recordation or consideration because those points were
25   effectively uncontested. Instead, the real point of dispute was whether plaintiffs had adequate
26   notice of the easements, as discussed above. To the extent Alon believed that evidence on the
27   other elements was lacking, it could and should have raised this argument at trial and allowed
28   /////
                                                       14
 1   plaintiffs to remedy this defect.5 See Freund, 347 F.3d at 761 (noting that the purpose of Rule
 2   50’s requirement that a motion be made during trial is to “call[] to the court’s and the parties’
 3   attention any alleged deficiencies in the evidence at a time when the opposing party still has an
 4   opportunity to correct them”).
 5           The court has no reason to suppose that Alon and its attorneys have operated in bad faith
 6   by lying in wait and springing this argument on plaintiffs and the court now that an adverse
 7   verdict has been rendered. Rather, in the heat of trial, litigants often lose sight of the forest as
 8   they do battle over each individual tree. With hindsight—and, likely, with new attorneys
 9   providing a fresh set of eyes—it is often easy to identify new arguments that could have been
10   advanced at trial. However, Rule 50 does not permit the court to revisit newly-raised arguments
11   unless it is persuaded that a fundamental miscarriage of justice has occurred. Because the court
12   concludes that no such finding is appropriately made here, it declines to grant judgment or a new
13   trial on this basis.
14           4.      Whether the Court Erred in Instructing the Jury Regarding Plaintiffs’ Notice of the
15                   Easements
16           Next, Alon takes issue with one of the instructions given to the jury. Final instruction 16
17   instructed that to be found to be bona fide purchasers of the property, plaintiffs were required to
18   prove that they took title to the property “without prior actual or constructive notice of the Alon
19   and Shell easements.” (Doc. No. 221 at 18 (emphasis added).) Alon contends that this
20   instruction was in error, and that it should have stated that plaintiffs were required to prove that
21   they took title to the property “without prior actual or constructive notice of the Alon and Shell
22   pipelines.”
23           Both defendants timely objected to this jury instruction, and the court carefully considered
24   their objections. Nonetheless, the court adheres to its view that California law focuses on whether
25
     5
26     Plaintiffs would have had little difficulty in satisfying these elements, which is precisely why
     the court finds no manifest miscarriage of justice. For instance, with their brief in opposition to
27   the pending motion plaintiffs have now submitted a copy of the grant deed of the property. (Doc.
     No. 273-5 at 8–10.) Alon does not argue that this grant deed is insufficient to establish
28   recordation, only that it was not presented at trial to the jury in a proper form.
                                                         15
 1   a purchaser had timely notice of the easement itself, not the physical object that happens to run
 2   along the easement. As such, the instruction was proper as given. “The elements of bona fide
 3   purchase are payment of value, in good faith, and without actual or constructive notice of
 4   another’s rights.” Melendrez v. D & I Inv., Inc., 127 Cal. App. 4th 1238, 1251 (2005) (emphasis
 5   added); Gates Rubber Co. v. Ulman, 214 Cal. App. 3d 356, 364 (1989).6 The “rights” in this case
 6   are, of course, the easement contracts, which if properly recorded would have given Alon and
 7   Shell the right to maintain and operate pipelines on plaintiffs’ property. See Black’s Law
 8   Dictionary (11th ed. 2019) (defining an easement as “[a]n interest in land owned by another
 9   person, consisting in the right to use or control the land, or an area above or below it, for a
10   specific limited purpose”). Thus, the instructions charged the jury with determining whether
11   plaintiffs were on notice of defendants’ legal right to maintain and operate pipelines across the
12   property, an inquiry distinct from the question of whether plaintiffs were on notice of the
13   pipelines themselves. Certainly, defendants were free to argue to the jury that the various
14   pipeline markers put plaintiffs on notice of the existence of underground pipelines, and that the
15   presence of those pipelines, in turn, put plaintiffs on notice of the existence of an easement. That
16   the jury ultimately rejected this argument goes only to the strength of defendants’ case, not to the
17   adequacy of the jury instructions. The jury was correctly instructed on the law. Defendants are
18   not entitled to a new trial on this basis.
19           Finally, the court will respond to an argument advanced by Alon’s counsel at the hearing
20   on the pending motions. At oral argument, Alon’s attorney pointed out that the use of markers to
21   indicate the presence of underground pipelines has been an oil industry practice for decades, and
22   cautioned that if the verdict in this case is upheld it could cause a sea change in the industry as to
23

24   6
       California law on this point has been well-established for quite some time. See Rubio Canon
     Land & Water Ass’n v. Everett, 154 Cal. 29, 35 (1908) (finding that plaintiff was put on inquiry
25   sufficient to charge him “with notice of the easement”); Pell v. McElroy, 36 Cal. 268, 277 (1868)
26   (“[W]hen a purchaser has knowledge of any fact sufficient to put him on inquiry as to the
     existence of some right or title in conflict with that he is about to purchase, he is presumed to
27   have made the inquiry and ascertained the extent of such prior right, or to have been guilty of a
     degree of negligence equally fatal to his claim to be considered as a bona fide purchaser.”) (some
28   emphasis added).
                                                         16
 1   that custom. The court acknowledges this concern but finds it to be greatly overstated in this
 2   case. First, and as already noted, the evidence presented at trial established that Alon had no
 3   pipelines markers on plaintiffs’ property. Under these circumstances, the jury was entitled to find
 4   that other markers located off of the subject property would not have put a reasonable person on
 5   notice of the unrecorded easements. Second, while an industry custom is relevant to questions of
 6   due care, it is not dispositive under California law. See Howard v. Omni Hotels Mgmt. Corp., 203
 7   Cal. App. 4th 403, 421 (2012) (“In negligence and due care determinations, a manufacturer’s
 8   compliance with regulations, directives or trade custom does not necessarily eliminate negligence
 9   but instead simply constitutes evidence for jury consideration with other facts and
10   circumstances.”) (internal quotation marks and brackets omitted); Holt v. Dep’t of Food & Agric.,
11   171 Cal. App. 3d 427, 435 (1985) (“Evidence of the custom or general practice in the same trade
12   or occupation is relevant but not conclusive on the question whether the actor utilized due care.”).
13   Alon’s witnesses testified at trial about various industry customs, and the jury evidently found
14   their testimony unpersuasive. Of course, it is sometimes the case that customs themselves are
15   unreasonable. See Wolfsen v. Wheeler, 130 Cal. App. 475, 483 (1933). For instance, as this trial
16   demonstrated, it has apparently been the practice of several oil and gas companies not to record
17   their easements for underground pipelines. This requires landowners to conduct their own
18   research as to whether others possess an interest in their property, forcing them to expend
19   additional investigative resources when a simple title search ought to have sufficed. To the extent
20   the jury’s verdict incentivizes these defendants (and others) to promptly record their interests in
21   property, and thereby effect a change in the prevailing industry custom, one could certainly argue
22   that such a change would be for the better.
23          For the reasons explained above, the court will reduce the judgment against Alon by
24   $670,824.00 and deny Alon’s motion in all other respects.
25   B.     Shell’s Motion for Judgment as a Matter of Law, or in the Alternative for a New
26          Trial (Doc. No. 257)
27          The court next addresses Shell’s motion for judgment as a matter of law, or in the
28   alternative for a new trial. (Doc. No. 257.) To the extent not already raised by Alon and
                                                       17
 1   addressed above, the court addresses Shell’s arguments in turn below.
 2          1.      Whether Shell Can be Liable for Trespass that Occurred Prior to the Jury
 3                  Rendering a Verdict
 4          First, Shell argues that as a matter of law, Shell did not commit a trespass until the jury
 5   rendered its verdict. Shell’s argument proceeds as follows. First, Shell correctly points out that
 6   the tort of trespass requires an “unlawful interference” with possession of the property. (Id. at 8.)
 7   Second, Shell contends that whether its presence on the property was “unlawful” was a question
 8   for the jury, since the parties disagreed as to whether Shell had a right to maintain pipelines on
 9   plaintiffs’ property. (Id.) Third, Shell argues that because unlawfulness was not determined until
10   the moment the jury rendered its verdict (by which time Shell had vacated the property), it did not
11   and could not have committed trespass. (Id.)
12          Tellingly, in its reply brief Shell concedes that “there is no case precisely on point” in
13   support of this argument. (Doc. No. 292 at 6.) By itself, this lack of legal support is reason
14   enough to reject Shell’s argument, because at this stage Shell bears the burden of demonstrating
15   its entitlement to judgment as a matter of law. See Jules Jordan Video, 617 F.3d at 1155 (“A
16   district court can set aside a jury verdict and grant JMOL only if, under governing law, there can
17   be but one reasonable conclusion as to the verdict and only if there is no legally sufficient basis
18   for a reasonable jury to find for that party on that issue.”). This lack of authority is, moreover,
19   unsurprising in light of the truly staggering consequences such a rule would have. Were the law
20   in this regard to be as suggested by Shell, an entity wrongfully claiming the right to occupy a
21   piece of property could commit all manner of damage to the land—or, as relevant in this case, use
22   its trespassing access to the land for its own financial reward. Such an entity could proceed to use
23   the property in this manner right up to the moment when a trial is convened and a verdict
24   rendered against it, insulated from liability the entire way. Only then would the wrongdoer be
25   obligated to vacate the land, pocketing any profits realized through its trespass and leaving the
26   rightful landowner to clean up the mess. The law of trespass does not function in this manner.
27          Language from the California Supreme Court also indicates that Shell’s interpretation of
28   the law of trespass is misguided. In Pettis v. General Telephone Co. of California, 66 Cal. 2d 503
                                                        18
 1   (1967), the California Supreme Court reversed a grant of summary judgment against a plaintiff
 2   landowner after finding the existence of a factual dispute as to whether the plaintiff was a bona
 3   fide purchaser without prior notice of defendants’ claims of right to maintain underground
 4   telephone lines. For this alleged trespass, plaintiff sought an injunction requiring removal of
 5   those utility lines as well as monetary damages. Id. at 505. In reaching its decision, the court
 6   noted that if plaintiff were to establish his status as a bona fide purchaser, “then his rights in the
 7   land must be deemed superior and prior to those claimed by defendant utility companies and he
 8   will be entitled to his remedy.” Id. at 506–07. The California Supreme Court’s statement that the
 9   landowner’s rights “must be deemed . . . prior to those claimed by defendant” can only be
10   reasonably construed to mean that the easement is deemed void from the time the landowner
11   purchased the property. Under Pettis, therefore, an entity such as Shell who occupies land with
12   an unrecorded easement does so at its own peril. The court declines to grant judgment in favor of
13   defendant Shell as a matter of law based upon this basis.
14           2.      Whether Plaintiffs Had Constructive Notice of Shell’s Unrecorded Easement
15           Next, Shell argues that as a matter of law, plaintiffs were on constructive notice of its
16   unrecorded easement and that, as such, Shell is entitled to judgment as a matter of law.
17           As has been made abundantly clear throughout these proceedings, a multitude of pipelines
18   lie beneath the surface of the San Joaquin Valley. Some of them run quite close to one another.
19   This proximity is at the heart of the dispute between plaintiffs and Shell. In support of their
20   arguments that plaintiffs were on notice of the relevant easement as a matter of law, Shell points
21   to three pieces of evidence introduced at trial. First is the presence of two pipeline markers,
22   labeled Shell Pipeline Company, which marked the route of the relevant Shell pipeline across the
23   property. (Doc. No. 257 at 11.) Second is the assessment undertaken by Krazan & Associates,
24   who were hired by plaintiffs to conduct an Environmental Site Assessment. (Id.) Bill Cooper, a
25   Krazan employee, testified at trial that he assumed that a pipeline ran underground connecting
26   these two markers, and that he informed plaintiffs of this. (Doc. No. 237 at 39.) Finally, Roger
27   McIntosh, who was hired by plaintiffs to prepare a Due Diligence Report, testified at trial that he
28   observed pipeline markers belonging to Chevron, Shell, and Alon. (Id. at 63.) Shell argues that
                                                         19
 1   based on this evidence admitted at trial, “there can be no doubt that Plaintiffs were aware, prior to
 2   the close of escrow, that Shell was operating a pipeline running east-west that crossed the
 3   frontage of the property.” (Doc. No. 257 at 12.)
 4          Shell errs in its argument both legally and factually. Legally, whether plaintiffs were
 5   aware of the existence of a particular pipeline was not the ultimate issue to be resolved at the trial
 6   of this action. The jury was instructed—correctly in the court’s view, for the reasons already
 7   discussed above—that in order to find plaintiffs to be bona fide purchasers, the plaintiffs must
 8   have been without actual or constructive notice of the easements. The pipelines, while perhaps
 9   relevant to that determination, are not dispositive. Factually, plaintiffs proffered a reasonable
10   explanation as to why these pipeline markers did not place them on notice of the relevant
11   unrecorded easement. Quite simply, there were numerous pipelines running on or adjacent to the
12   subject property, some of which were contained in duly recorded easements of which plaintiffs
13   were indisputably on notice. Because there were other, recorded easements nearby, and because
14   there was no evidence that the pipeline markers indicated which easement they belonged to, the
15   jury could easily have found that plaintiffs were not in any way on constructive notice of the
16   defendants’ unrecorded easements.
17          In essence, Shell’s argument reduces to a contention that a reasonable person in plaintiffs’
18   position would have done more to ascertain the existence of its unrecorded easement. Thus, at
19   trial Shell’s counsel asked Mr. Cooper whether he had ever used the National Mapping Pipeline
20   System in an attempt to find all the pipelines running across the property. (Doc. No. 237 at 40–
21   41.) Mr. Cooper responded that he had not reviewed it in connection with this project. (Id. at
22   41.) The apparent implication from Shell’s line of questioning was that Mr. Cooper should have
23   done so in the exercise of due care. Another similar example occurred during the cross-
24   examination of Mr. Carver, when Shell’s counsel asked him whether he had ever personally
25   attempted to match up the pipeline markers with the easements. (Doc. No. 234 at 154.) Mr.
26   Carver responded that he had not. (Id.) Again, the clear import of this line of questioning was
27   that, in Shell’s view, a reasonably diligent person should have made such an attempt. In the
28   court’s view, however, the evidence in this regard was not overwhelming one way or the other. A
                                                        20
 1   jury receiving that evidence could reasonably have found that under the relevant circumstances,
 2   plaintiffs exercised due care in seeking to discover the existence of Shell’s unrecorded easement.
 3   Finders of fact exist to make such determinations. Shell evidently disagrees with the conclusion
 4   reached by this jury, as is its right, but offers no legal basis for this court to overturn the jury’s
 5   finding. As such, Shell’s motion will be denied.
 6   C.      Shell’s Motion to Amend the Judgment and for a New Trial (Doc. No. 258)
 7           Next, the court addresses Shell’s motion to amend the judgment and for a new trial. (Doc.
 8   No. 258.) Shell argues, as did Alon, that the judgment against it should be substantially reduced
 9   if not eliminated outright, both as to damages and as to the benefits obtained.7
10           1.      Whether the Judgment Against Shell for Benefits Obtained Must Be Eliminated
11                   Because Shell’s Occupation of the Property was Not Wrongful
12           First, Shell argues that under California Civil Code § 3334, plaintiffs may not recover for
13   benefits obtained as a matter of law.
14           Shell’s argument fails from the outset because it proceeds from a false premise, namely
15   that its trespass was “unintentional or inadvertent.” (Doc. No. 258 at 10.) Shell’s argument is
16   indistinguishable from Alon’s argument that it is entitled to judgment as a matter of law because
17   any trespass was the result only of a mistake of fact. Like Alon, Shell did not plead mistake of
18   fact in its answer, nor did it request a jury instruction to that effect. The time to raise and litigate
19   this issue has long since passed.
20           As a fallback position, Shell argued at the hearing on the pending motions that despite its
21   failure to plead or prove mistake of fact, the court was nonetheless under an affirmative
22   obligation to include a jury instruction for mistake of fact, and that the failure to do so amounted
23   to reversible error. In other words, Shell contends that a trial court’s failure to sua sponte instruct
24   the jury on the elements of an unpleaded and unargued affirmative defense amounts to plain error.
25   Shell is mistaken. Indeed, the court finds this argument to be frivolous.
26
     7
27     Shell’s motion incorporates by reference Alon’s argument that the judgment should be reduced
     to account for the jury’s improper award of trespass damages. (Doc. No. 258 at 19.) For the
28   reasons already stated, the court will reduce the judgment against Shell by $670,824.00.
                                                        21
 1          2.      Whether the Judgment Against Shell for Benefits Obtained Must Be Reduced
 2                  Because Shell Did Not Obtain Benefits of $33,230,768.00 by Trespassing on the
 3                  Property
 4          Shell next argues that even if an award of benefits obtained to plaintiffs was legally
 5   permissible, the amount awarded by the jury was excessive, and must be reduced.
 6          Shell’s argument is based upon the decision in Starrh, one of the leading cases from the
 7   California Court of Appeal discussing an award of benefits obtained under California Civil Code
 8   § 3334. The facts of Starrh bear some similarity to those in this case and are therefore worth
 9   recounting here. The plaintiff in Starrh was a landowner farming cotton in western Kern County
10   on property adjacent to Belridge Oil Field, owned by defendant Aera. Starrh, 153 Cal. App. 4th
11   at 589. In the process of extracting oil from the ground, Aera produced waste water, which was
12   high in chlorides, boron, and other dissolved solids. Id. Aera’s practice was to pump this waste
13   water into two unlined ponds, where it sat. Id. at 590. Some of this water was lost to
14   evaporation, while the rest of it seeped into the ground, some of which eventually migrated
15   directly underneath the plaintiff’s property. Id. The evidence established that, even prior to
16   Aera’s production of waste water, the water underneath the plaintiff’s property was high in salt,
17   making it difficult to use for agriculture, although Aera’s disposal of waste water exacerbated that
18   problem. Id. at 590–91.
19          At trial, plaintiff sought an award of benefits obtained by Aera under § 3334, arguing that
20   the defendant’s disposal of waste water was a benefit. Evidence established that placing the
21   waste water in ponds cost Aera only 1.5 cents per barrel of water, whereas other methods of
22   disposal would have cost Aera 35 to 76 cents per barrel. Id. at 605. The trial court permitted
23   plaintiff to recover benefits obtained under § 3334, but construed that provision narrowly. In
24   particular, the trial court ruled that the benefits obtained “are costs equal to those avoided by the
25   trespasser–nothing more.” Id. at 602. In doing so, the trial court specifically rejected plaintiff’s
26   argument that benefits obtained should also include a trespasser’s profits. Id. As a result, no
27   evidence of Aera’s profits was ever presented to the jury. Id. at 589. In reversing this portion of
28   the trial court’s opinion, the California Court of Appeal concluded that “the phrase ‘benefits
                                                        22
 1   obtained’ has a wider scope than that given to it by the trial court here—assuming there is a direct
 2   link between the financial benefit and the trespass.” Id. at 604.
 3          Shell first argues that the Court of Appeal’s opinion in Starrh “suggested that the ‘benefit
 4   obtained’ under section 3334 would be only the portion of Aera’s profits attributable to those
 5   avoided costs.” (Doc. No. 258 at 14.) To that end, Shell points out that here evidence was
 6   presented demonstrating that for $800,000.00, Shell could have rerouted its pipeline across the
 7   street, and argues that benefits obtained should be capped at that amount. (Id.) As the above
 8   discussion indicates, the state appellate court in Starrh held precisely the opposite. Contrary to
 9   Shell’s argument and as that court observed, “[i]f the Legislature had wanted to limit the phrase
10   ‘benefits obtained’ to costs avoided, it could easily have done so.” Starrh, 153 Cal. App. 4th at
11   604. Shell’s argument in this regard is meritless.
12          Next, Shell argues that the vast majority of the benefits obtained in this case were not
13   “directly linked” to Shell’s trespass because, of the roughly 450 miles of pipelines in the San
14   Pablo Bay Pipeline System, only 0.23 miles crossed plaintiffs’ property. (Doc. No. 258 at 14–
15   15.)
16          As best the court can discern, Shell is asking this court to impose some manner of pro rata
17   calculation of benefits obtained, whereby Shell is obligated to pay benefits obtained to plaintiffs
18   only as a percentage of the pipeline that actually trespassed across plaintiffs’ property. Running
19   those calculations in this case shows Shell’s proposal to be quite misguided. Plaintiffs’ expert
20   calculated Shell’s benefits obtained from the San Pablo Bay Pipeline System to be
21   $32,080,126.00 during the relevant time period, and the jury returned an award of benefits
22   obtained against Shell quite close to that amount. Meanwhile, 0.23 miles of pipeline crossed
23   plaintiffs’ property out of a total length of 450 miles, or roughly 0.05 percent of the total length of
24   pipeline in the San Pablo Bay Pipeline System. Reducing plaintiffs’ benefit obtained accordingly
25   would yield a total benefit obtained of $16,396.50 over the relevant period. Under the
26   circumstances presented in this case, that amount would be a pittance. Far from “eliminat[ing]
27   financial incentives for trespass,” Watson Land Co. v. Shell Oil Co., 130 Cal. App. 4th 69, 79
28   (2005), such an award would affirmatively incentivize tortfeasors such as Shell to continue
                                                        23
 1   trespassing because the trespass would be far cheaper than vacating the property. Shell admits in
 2   the pending motion that based upon the undisputed evidence at trial, the cost for Shell to reroute
 3   its pipeline was $800,000.00. (Doc. No. 258 at 14–15.) If Shell is correct that it is liable for
 4   benefits obtained only in proportion to the percentage of pipeline actually crossing plaintiffs’
 5   property, the most economically efficient solution would be to simply continue trespassing.
 6   Indeed, if these amounts are correct, Shell would come out ahead even if it continued to trespass
 7   onto plaintiffs’ property for decades into the future. Such an outcome is not in keeping with
 8   either the text or legislative history of § 3334, and the court declines to endorse Shell’s
 9   interpretation of that statute. See Watson Land Co., 130 Cal. App. 4th at 79 (examining the
10   legislative history of § 3334 and concluding that the provision was “intended to eliminate
11   financial incentives for trespass by eradicating the benefit associated with the wrongful use of
12   another’s land”).
13           To be sure, the award of benefits obtained under § 3334 is cabined in important respects.
14   The court in Starrh noted that “alternative, although more expensive, methods of [waste water]
15   disposal were available to Aera,” and that Aera’s avoidance of these costs should be considered
16   for purposes of determining the benefit obtained. Id. at 605. In addition, a subsequent decision
17   by the California Court of Appeal elaborated on this point in cases where, as here, evidence is
18   presented both as to a trespasser’s revenues and to its costs. Bailey v. Outdoor Media Grp., 155
19   Cal. App. 4th 778 (2007). The state appellate court in Bailey held that
20                  when, as in this case, the defendant presents credible evidence of the
                    expenses it incurred, the trial court may offset those expenses against
21                  the gross income generated and award the profit as the benefit
                    obtained under section 3334. Conversely, when the trespassing
22                  defendant does not present such evidence, a trial court may award
                    damages based on gross revenue as the benefit obtained by the
23                  wrongful occupation of land for the purpose of operating a business.
24   Id. at 788.
25           Applied here, however, neither of these cases mandates a reduction in the award of
26   benefits obtained to plaintiffs. Bailey is inapplicable because in this case, although under no
27   obligation to do so, plaintiffs presented evidence not only of Shell’s revenues from its trespass on
28   plaintiffs’ property, but also its costs. Relying upon data provided by Shell, plaintiffs’ expert
                                                        24
 1   Susan Thompson considered both Shell’s revenues and costs before arriving at a “conservative”
 2   estimate of roughly $32 million in profits generated by Shell through its trespass during the
 3   relevant period. (Doc. No. 238 at 81.) To the extent Shell disagreed with those calculations, it
 4   was their burden to introduce evidence rebutting them. Shell simply did not offer any such
 5   evidence at trial. Likewise, the opinion in Starrh also does not mandate a reduction in the amount
 6   of benefits obtained because, as mentioned, Shell was permitted to introduce evidence “that
 7   alternative, although more expensive, methods of” transporting petroleum were available to it,
 8   and was then also permitted to argue to the jury that any award of benefits obtained should
 9   account for those alternatives. Starrh, 153 Cal. App. 4th at 605. The jury evidently found this
10   evidence and argument presented by Shell to be unconvincing. The court certainly does not read
11   the decision in Starrh as requiring it to substitute its own judgment as to whether the jury struck
12   the appropriate balance between the profits made by Shell and more expensive alternative actions
13   it could have taken. Rather, the only role for this court (as envisioned by the court in Starrh in
14   modifying that award) is to determine whether the benefits obtained are “directly linked to the
15   wrongful trespass.” Id. at 606. Here, the link between the trespass and Shell’s profit is so
16   obvious it need hardly be stated: Shell, a major energy company, transported oil it intended to
17   sell across plaintiffs’ property without permission, and ultimately made a great deal of money
18   from doing so. The court rejects Shell’s argument that the benefits obtained by it as a result of its
19   actions in this case are too attenuated from the trespass such that the court should modify the
20   verdict.
21          At oral argument on the pending motions, Shell appears to have recalibrated its argument
22   to some degree. Apparently, Shell now suggests that costs avoided should act as a floor for the
23   award of benefits obtained rather than a ceiling, as was argued unsuccessfully by the defendant in
24   Starrh. Although benefits obtained can be awarded above and beyond costs avoided, Shell argues
25   that there must be some degree of proportionality between them, and that the amount of costs
26   avoided should serve as a “guidepost” in any award of benefits obtained.
27          The precise contours of Shell’s argument are rather murky, primarily because the
28   argument is unsupported by existing caselaw. This argument now advanced by Shell is also
                                                       25
 1   based on a misreading of the decision in Starrh. That case held that in the context of restoration
 2   damages awarded for trespass, there must be a “reasonable relationship” between the cost of
 3   restoring the property and the harm caused by trespass. Id. at 601. However, the only
 4   “restoration damages” at issue in this case related to Shell is the $800,000.00 cost associated with
 5   the removal of the trespassing pipeline from plaintiffs’ property and the restoring of the property
 6   to its condition prior to the trespass. The court does not conclude that the $800,000.00 cost is
 7   unreasonable under the facts of this case. By way of comparison, the amount of restoration costs
 8   in Starrh was estimated at $2 billion, several orders of magnitude greater than the amounts at
 9   issue here. Id.
10           In addition, restoration damages are analytically distinct from the benefits obtained under
11   the circumstances of this case. The facts in Watson illustrate this point well. There, Shell once
12   more found itself defending against a trespass action resulting from an underground pipeline.
13   Watson Land Co., 130 Cal. App. 4th at 71. Once more, the jury found Shell to be trespassing on
14   the plaintiff’s land, and once more a judgment was entered in the plaintiff’s favor based in large
15   part on Shell’s benefits obtained under § 3334. Id. Unlike this case, however, the benefits
16   obtained in Watson were not tethered to the profits Shell ultimately obtained from the oil
17   transported through the pipeline. At least some of that oil never made it to the refinery, instead
18   leaking out of the pipeline and contaminating the soil and groundwater. Id. The jury found that
19   Shell derived a $14,275,237.00 “benefit” by failing to clean up this contamination, but the
20   California Court of Appeal disagreed. The state appellate court agreed with Shell under those
21   circumstances and held that the failure to clean up contamination was not a benefit because the
22   leakage of oil onto the plaintiff’s property was not itself “advantageous for Shell.” Id. at 77. If
23   anything, the court concluded, it was the opposite: “not only did the gasoline leakage result in a
24   loss of product for Shell, but it meant that pipelines either had to be repaired or abandoned and
25   replaced by different pipelines at substantial cost.” Id. Shell’s new argument fails in this case for
26   the same reason it succeeded in Watson: while a polluter garners no direct benefit from the fact
27   of its pollution, a trespassing oil company garners a great deal of benefit when it profits from the
28   sale of its oil.
                                                       26
 1           Moreover, Shell’s proposed methodology is antithetical to the purpose of the statute,
 2   which is to “eliminate any economic incentive to trespass as a means of waste disposal.” Starrh,
 3   153 Cal. App. 4th at 604. Basic mathematical calculations demonstrate that Shell’s approach is
 4   deeply flawed. At oral argument, Shell suggested that benefits obtained should properly be
 5   calculated only as a ratio of the amount of costs avoided.8 Specifically, counsel for Shell
 6   randomly proposed that the total amount of benefits should equate to no more than twice the
 7   amount of costs avoided. Shell then pointed to evidence establishing that it avoided costs of
 8   $800,000.00 by not relocating its pipeline, meaning that benefits obtained under § 3334 would be
 9   capped at $1,600,000.00. Because the jury in fact found that Shell obtained benefits in the
10   amount of $33,230,768.00, Shell’s proposed rule would result in it enjoying windfall profits to
11   the tune of $31,630,768.00. Far from disincentivizing trespass, Shell’s randomly proposed rule
12   would appear to make trespassing quite lucrative. Indeed, the cheaper the avoidance costs, the
13   greater the incentive to trespass. Suppose that instead of relocating the pipeline for $800,000.00,
14   Shell could instead have utilized an alternative pipeline at a cost of $204,000.00, as was the case
15   with Alon. Under this hypothetical, and applying the same ratio set out above, the award to
16   plaintiffs of benefits obtained would then be capped at only $408,000.00, leaving Shell with over
17   $32.8 million in windfall profits. If Shell’s rule were to be adopted, the smart trespasser would
18   rack up as much in profits as possible, safe in the knowledge that most of those profits would be
19   beyond the reach of California law. There is no reason to suppose that the California Legislature
20   did endorse, or would have endorsed, such a perverse outcome in enacting § 3334.9
21   8
       This ratio-driven method of analysis appears to have been derived by Shell from the law of
22   punitive damages. A common method of determining whether a particular award of punitive
     damages comports with the Due Process Clause is to look at the ratio between punitive damages
23   and compensatory damages. Although declining to impose a bright-line rule, the Supreme Court
     has noted that “in practice, few awards exceeding a single-digit ratio between punitive and
24   compensatory damages, to a significant degree, will satisfy due process.” State Farm Mut. Auto.
     Ins. v. Campbell, 538 U.S. 408, 425 (2003).
25
     9
26     In fairness, it is fair to say that the jury’s verdict in this case does provide a substantial windfall
     to plaintiffs. The total dollar amount awarded to plaintiffs is far in excess of the amount they paid
27   for the property, and is also well beyond even the most aggressive estimations of damages
     actually suffered by them. However, this windfall is the natural and predictable consequence of
28   the California Legislature’s enactment of § 3334.
                                                           27
 1          Shell also now takes issue with the methodology employed by plaintiffs’ expert Susan
 2   Thompson. Shell argues that Ms. Thompson’s calculation of Shell’s profits that was presented at
 3   trial was improper because those calculations inappropriately limited the measure of costs,
 4   resulting in an inflated calculation of Shell’s profit. (Doc. No. 258 at 16–17.)
 5          Ms. Thompson was qualified to testify based upon her expertise as a CPA, and her expert
 6   report was admitted into evidence by stipulation of the parties. As with the other experts who
 7   testified in this case, her testimony was permitted because it was the “product of reliable
 8   principles and methods.” Fed. R. Evid. 702(c); see also Daubert v. Merrell Dow Pharms., Inc.,
 9   509 U.S. 579, 595 (1993). In arguing that Ms. Thompson’s conclusions were the product of
10   “flawed methodology” (Doc. No. 258 at 17), Shell is in effect mounting an after-the-fact Daubert
11   challenge to that testimony. As is the case with many of defendants’ arguments now being
12   presented to the court, this argument has been waived. “Failure to raise a Daubert challenge at
13   trial causes a party to waive the right to raise objections to the substance of expert testimony post-
14   trial.” Skydive Ariz., Inc. v. Quattrocchi, 673 F.3d 1105, 1113 (9th Cir. 2012). Shell’s belated
15   challenge to plaintiffs’ expert testimony must be rejected.
16          At bottom, Shell’s many arguments are all lawyerly variations on the same theme: that
17   given the length of time during which the trespass occurred, the cost of removing the pipeline,
18   and the fact that the actual damages to plaintiffs are relatively modest, the jury’s award against
19   Shell is simply too high under the circumstances. Shell’s concern is not a new one. As pointed
20   out in a footnote in plaintiffs’ opposition to Shell’s motion for judgment as a matter of law, the
21   prospect of large verdicts being rendered against oil and gas companies resulting from cases
22   seeking benefits obtained was raised prior to the passage of the most recent version of § 3334.
23   (See Doc. No. 288 at 13 n.3.) Texaco—which, as it happens, was originally a party to the
24   easements in this case—warned the California Legislature that “[p]ermitting recovery of the
25   benefits of wrongful occupation could expose [oil and gas interests] to suit seeking recovery of
26   the full value of oil and gas produced from a parcel of property.” (Id.) The California Legislature
27   proceeded to enact the statute despite these expressed concerns, strongly suggesting that it was
28   not particularly bothered by them. Benefits obtained are not a punishment, but rather a
                                                       28
 1   mechanism to ensure that trespassers do not stand to gain from their trespass. See Watson Land
 2   Co., 130 Cal. App. 4th at 79 (noting that § 3334 was passed to combat instances in which
 3   “trespassers find it to their advantage to intentionally use another’s land, reap large benefits for
 4   that act, and then pay a relatively small amount of damages for the trespass”). The jury’s verdict
 5   in this case requires Shell to pay plaintiffs only what it has already received. To the extent that
 6   results in a large monetary judgment against it, that is a function solely of Shell’s high profits
 7   realized as a result of its trespass as determined by the jury.
 8          In sum, while the court will amend the judgment to account for plaintiffs’ settlement with
 9   Chevron, and will reduce the compensatory damages award by $670,824.00, Shell’s motion will
10   be denied in all other respects.
11   D.     Plaintiffs’ Motion for Attorneys’ Fees (Doc. No. 265)
12          Next, the court turns to plaintiffs’ motion for attorneys’ fees. (Doc. No. 265.) Plaintiffs
13   collectively request a total fees award of $1,266,470.00. Shell and Alon raise numerous
14   arguments as to why plaintiffs are not entitled to such fees, which are addressed in turn.
15          1.      Whether Plaintiffs Have Standing to Enforce the Attorneys’ Fee Provision
16          First, Alon argues that plaintiffs lack standing to enforce any terms of the easement
17   contract, including the provision providing for attorneys’ fees, because plaintiffs were not a party
18   to the contract. (Doc. No. 283 at 9.) Alon is incorrect in this regard. Although the contract was
19   originally entered into by Chevron U.S.A. Inc. and Texaco Exploration and Production Inc. (Doc.
20   No. 265-1 at 295), the contract states that “the terms and conditions of this agreement shall inure
21   to the benefit of and be binding upon the successors and assigns of the parties hereto.” (Id. at
22   297.) Plaintiffs, as the successors of Chevron, are plainly entitled to enforce the easement
23   contract.
24          2.      Whether the Terms of the Easement Contract Provide for Attorneys’ Fees Under
25                  These Circumstances
26          Next, both Shell and Alon argue that even if plaintiffs have standing to enforce the
27   contract, plaintiffs are not entitled to attorneys’ fees because of the particular language of the
28   easement contracts. (Id. at 10–12; Doc. No. 279 at 8–11.)
                                                        29
 1          The relevant fees provision with the easement contract provides that:
 2                  Upon the termination of the rights herein given, Grantee shall at its
                    own risk and expense remove all pipe and any other property placed
 3                  by or for Grantee upon said premises hereunder and restore said
                    premises as nearly as possible to the same state and condition it was
 4                  in prior to any construction of said pipe line, but if it should fail to
                    do so within sixty (60) days after such termination, Grantor may so
 5                  do at the risk of Grantee, and all cost and expense of such removal
                    and the restoration of said premises as aforesaid, together with
 6                  interest thereof at the rate of ten percent per annum, shall be paid by
                    Grantee upon demand; and in case of a suit to enforce or collect the
 7                  same, Grantee agrees to pay Grantor in addition a reasonable
                    attorney’s fee to be fixed and allowed by the court.
 8

 9   (Doc. No. 265-1 at 296.) Thus, Shell argues, an award of attorneys’ fees to plaintiffs would be
10   appropriate only if:
11                  (i) Plaintiffs were parties to the easement agreement; (ii) the
                    easement was terminated pursuant to the terms of the easement
12                  agreement, (iii) Shell failed to remove all pipe from the premises
                    within 60 days of the termination, (iv) Plaintiffs undertook the
13                  removal of the pipe themselves, (v) upon completion of the removal,
                    Plaintiffs demanded reimbursement from Shell and Shell failed to
14                  pay, (vi) Plaintiffs filed an action against Shell to collect the unpaid
                    costs and expense of the pipe removal, and (vii) Plaintiff prevailed in
15                  that action.
16   (Doc. No. 279 at 9–10.) As Shell points out, under this reading, the attorneys’ fee provision is
17   inapplicable here because plaintiffs did not actually remove the pipelines.
18          Plaintiffs do not contest this interpretation of the contract in their reply. (See Doc. No.
19   296 at 9–10.) Instead, they contend that by operation of California Civil Code § 1717(a), this
20   “narrow” attorneys’ fee provision is in actuality broader than it reads on its face. That statute
21   states that “[w]here a contract provides for attorney’s fees . . . that provision shall be construed as
22   applying to the entire contract, unless each party was represented by counsel in the negotiation
23   and execution of the contract, and the fact of that representation is specified in the contract.” Cal.
24   Civ. Code § 1717(a). This particular provision was added to § 1717 in response to the California
25   Court of Appeal’s decision in Sciarrotta v. Teaford Custom Remodeling, Inc., 110 Cal. App. 3d
26   444 (1980). See Sears v. Baccaglio, 60 Cal. App. 4th 1136, 1147 (1998) (noting that § 1717 was
27   “broadened in 1983 by Senate Bill 886” and that “the express purpose of Senate Bill 886 was to
28   overturn the appellate opinion in Sciarrotta”). In Sciarrotta, the defendant had agreed to
                                                        30
 1   construct a house on plaintiffs’ property in exchange for a monetary sum. Sciarrotta, 110 Cal.
 2   App. 3d at 446. After the house was built and plaintiffs moved in, plaintiffs discovered numerous
 3   defects with the house and sued for breach of contract, arguing that the defendant had breached
 4   his contractual obligation to construct a house in a “good and workmanlike manner.” Id.
 5   Although defendant agreed to pay plaintiffs damages, the question of attorneys’ fees was
 6   unresolved. Under the contract between the parties, attorneys’ fees and costs were only available
 7   in an action on the “contract price.” Id. Noting that “[t]he language of the contract clearly
 8   appeared to limit the owner’s potential damages for attorney’s fees only to suits over payment of
 9   the contract price,” the court declined to award attorneys’ fees under § 1717 because the
10   attorneys’ fee provision in the contract did not by its terms cover plaintiffs’ claim. Id.
11           Thus, under California law today, a contract provision confining the award of attorneys’
12   fees to particular causes of action or theories of recovery is ineffective unless each party was
13   represented by counsel in the negotiation and execution of the contract, and such representation is
14   explicitly set forth in the contract. Because the court finds no language to that effect in the
15   easement contract at issue here, the court is not persuaded by defendants’ arguments that
16   attorneys’ fees are per se unavailable.
17           Defendants next argue that attorneys’ fees are unavailable because the cause of action on
18   which plaintiffs ultimately prevailed was for trespass, not breach of contract. As a result, this
19   action is not “on a contract” for purposes of § 1717. Although the boundaries of whether an
20   action is “on a contract” have proven to be somewhat uncertain, various panels of the California
21   Court of Appeals have produced the following applicable definition:
22                  An action (or cause of action) is ‘on a contract’ for purposes of
                    section 1717 if (1) the action (or cause of action) ‘involves’ an
23                  agreement, in the sense that the action (or cause of action) arises out
                    of, is based upon, or relates to an agreement by seeking to define or
24                  interpret its terms or to determine or enforce a party’s rights or duties
                    under the agreement, and (2) the agreement contains an attorney fees
25                  clause.
26   Eden Twp. Healthcare Dist. v. Eden Med. Ctr., 220 Cal. App. 4th 418, 427 (2013) (quoting
27   Douglas E. Barnhart, Inc. v. CMC Fabricators, Inc., 211 Cal. App. 4th 230, 242 (2012)).
28   /////
                                                        31
 1          As this definition indicates, the term “on a contract” is to be construed liberally. See
 2   Turner v. Schultz, 175 Cal. App. 4th 974, 979 (2009). Applying it to the facts of this case, the
 3   court has little difficulty in concluding that plaintiffs’ cause of action for trespass was “on a
 4   contract” within the meaning of California law. Although a trespass action is of course not an
 5   action for breach of contract, plaintiffs’ particular theory of trespass in this case was intimately
 6   tied to the easement contracts. In order to prevail on it, plaintiffs were required to prove that the
 7   easement contracts were invalid because they purchased the property without notice of them, and
 8   were therefore bona fide purchasers. See Hsu v. Abbara, 9 Cal. 4th 863, 870 (1995) (“It is now
 9   settled that a party is entitled to attorney fees under section 1717 even when the party prevails on
10   grounds the contract is inapplicable, invalid, unenforceable or nonexistent.”). This trespass action
11   undoubtedly “involved” a contract. The second prong identified above is also satisfied because
12   the agreement plainly contained an attorneys’ fee provision.
13          Nor is the court persuaded by defendants’ argument that plaintiffs may not collect
14   attorneys’ fees by virtue of the California Supreme Court’s holding in Mountain Air Enterprises,
15   LLC v. Sundowner Towers, LLC, 3 Cal. 5th 744 (2017) [hereinafter Mountain Air]. That case
16   concerned a complex real estate transaction gone awry, after which the plaintiff brought an action
17   seeking to compel the defendant to repurchase property. Mountain Air, 3 Cal. 5th at 748–49.
18   Defendants prevailed at trial and thereafter filed a motion for attorneys’ fees, seeking an award of
19   fees under both the “repurchase agreement” and the “option agreement” entered into between the
20   parties. That case, however, dealt with the entitlement to attorneys’ fees under California Civil
21   Procedure Code § 1021, and did not confront the question now before this court of whether an
22   attorneys’ fee provision which was narrow on its face nonetheless applied to the entire contract by
23   operation of § 1717. A California Court of Appeal case issued after Mountain Air confirmed that,
24   under the circumstances present in this case, such a provision must be read to apply to the entire
25   contract. In R.W.L. Enterprises v. Oldcastle, Inc., 17 Cal. App. 5th 1019 (2017), the relevant fee
26   provision stated that “[s]hould SELLER be required to initiate any legal action or proceeding to
27   enforce payment under this CONTRACT, or to recover damages for the breach thereof,
28   PURCHASER agrees to pay court costs and reasonable attorney’s fees incurred by SELLER.”
                                                        32
 1   R.W.L. Enters., 17 Cal. App. 5th at 1026. The state appellate court noted that application of
 2   § 1717 modified this provision in two respects. First, despite the language allowing attorneys’
 3   fees only for actions initiated by the seller, § 1717 “extends the right to both parties irrespective
 4   of who filed suit.” Id. Second, despite the language limiting attorneys’ fees to actions to enforce
 5   payment or to recover damages for breach of contract, § 1717 “extends attorney fee provisions to
 6   the entire contract.” Id. at 1027 (internal quotation marks omitted). That analysis applies in full
 7   here.
 8           In sum, the court finds that under California Civil Code § 1717 plaintiffs are entitled to the
 9   award of attorneys’ fees here.
10           3.     Whether the Hourly Rates Requested for This Case Are Reasonable
11           Both Shell and Alon argue that the attorney’s fee amount requested by plaintiffs is too
12   high. In assessing fee applications, the reasonable hourly rates are calculated according to the
13   prevailing market rates in the relevant legal community. Blum v. Stenson, 465 U.S. 886, 895
14   (1984); Gonzalez v. City of Maywood, 729 F.3d 1196, 1205 (9th Cir. 2013); Ingram v. Oroudjian,
15   647 F.3d 925, 928 (9th Cir. 2011) (“We have held that ‘[i]n determining a reasonable hourly rate,
16   the district court should be guided by the rate prevailing in the community for similar work
17   performed by attorneys of comparable skill, experience, and reputation.’”) (quoting Chalmers v.
18   City of Los Angeles, 796 F.2d 1205, 1210–11 (9th Cir. 1986)); Van Skike v. Dir., Office of
19   Workers’ Comp. Programs, 557 F.3d 1041, 1046 (9th Cir. 2009).10 Typically, the “relevant legal
20   /////
21   /////
22   10
          The parties have addressed the appropriate hourly rates to be awarded in this case under
23   federal law. However, because this action is before this federal court based solely on diversity
     jurisdiction and involves only causes of action brought under California law, application of
24   federal law to this question may be inappropriate. See Sekula v. FCA US LLC, No. 1:17-cv-
     00460-DAD-JLT, 2019 WL 5290903, at *5 & n. 3 (E.D. Cal. Oct. 18, 2019) (“California courts
25   . . . focus on the reasonable hourly rate for the work performed by the counsel performing that
26   work, regardless of the forum in which that work was performed and without regard to typical
     hourly rates in the forum in which the matter was litigated.”) Because it appears that the
27   attorney’s fees award in this case would be unaffected by application of California law, the court
     will follow the parties’ lead and address the appropriate hourly rates under federal standards
28   governing that determination.
                                                        33
 1   community” is the forum district11 and the local hourly rates for similar work should normally be
 2   employed. Gonzalez, 729 F.3d at 1205; Prison Legal News, 608 F.3d at 454; Gates v. Rowland,
 3   39 F.3d 1439, 1449 (9th Cir. 1994); Deukmejian, 987 F.2d at 1405
 4          Plaintiffs request rates for their attorneys and paralegals at the following rates:
 5

 6                                          Professional             Rate:
 7                                  Attorney Thomas A. Vogele        $650
 8                                  Attorney Timothy M. Kowal        $650
 9                                    Attorney Teddy T. Davis        $550
10                                  Attorney Brendan M. Loper        $400
11                                    Attorney Marisa D. Polis       $400
12                                    Paralegal Angela Brown         $150
13                                    Paralegal Kerri Summers        $150
14                                   Paralegal Michele Pfeiffer      $150
15
     11
        The court recognizes that judges of the Eastern District of California have often distinguished
16   between the Fresno and Sacramento communities in determining hourly rates. The general rule
     for awarding attorneys’ fee rates, however, is that “the rates of attorneys practicing in the forum
17   district” are used. Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992) (emphasis added).
     The ultimate task of the court is to discern the “prevailing market rates in the relevant
18
     community.” See Gonzalez, 729 F.3d at 1205 (quoting Dang v. Cross, 422 F.3d 800, 813 (9th
19   Cir. 2005)). This court has found no authority for the proposition that hourly rates for attorneys
     in Sacramento may not be used to guide the court’s award of such fees in cases originating in
20   Fresno, particularly in specialized fields of litigation. Again, the typical approach looks to the
     district in which the court sits. See Gonzalez, 729 F.3d at 1206 (noting the appropriate rate was
21   “the market rate prevailing in the Central District of California”); Prison Legal News v.
22   Schwarzenegger, 608 F.3d 446, 455 (9th Cir. 2010) (using the “Northern District of California”
     as the relevant legal community); Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir.
23   2008) (same); Davis v. Mason County, 927 F.2d 1473, 1488 (9th Cir. 1991) (using the Western
     District of Washington as the relevant local community), overruled on other grounds as
24   recognized in Davis v. City & County of San Francisco, 976 F.2d 1536, 1556 (9th Cir. 1992). But
     see Vega v. Eatherford U.S. LP, No. 1:14-cv-01790-JLT, 2016 WL 7116731, at *16 (E.D. Cal.
25   Dec. 7, 2016) (concluding that within the Eastern District of California, the appropriate forum for
26   determining the lodestar rate is the division of the district in which the case is filed) (quoting
     Jadwin v. County of Kern, 767 F. Supp. 2d 1069, 1129 (E.D. Cal. 2011)). Finally, the
27   undersigned would note that according to the Local Rules of this court, this is not a district court
     with separate divisions, as some are, but rather is a single district sitting in designated locations
28   for venue purposes. See Local Rule 120.
                                                         34
 1   (Doc. No. 265 at 19.) In support of these rates, plaintiffs have submitted the Declaration of
 2   Thomas A. Vogele, in which he details the expertise and experience of each professional. (Doc.
 3   No. 265-1 (“Vogele Decl.”).) Attorney Vogele graduated from law school in 2007 and was
 4   admitted to practice in California that same year. (Id. at ¶ 3.) Prior to law school, however,
 5   attorney Vogele had substantial business experience dating back to the 1970s. (Id. at 5–6.) This
 6   included experience at a large commercial bank, the founding of several businesses, and
 7   membership on various boards of directors. (Id.) Following law school, attorney Vogele began
 8   practicing business litigation, and has done so ever since. (Id.)
 9          Attorney Kowal is a shareholder and has also been practicing law since 2007. (Id. at
10   ¶ 14.) Since that time, he has been engaged in litigation and appellate practice. (Id.) He has also
11   served as an adjunct professor of civil procedure at the Chapman University Fowler School of
12   Law from 2015 to 2017. (Id.)
13          Attorney Davis has been practicing law since 2002, giving him roughly 15 years of
14   experience. (Id. at ¶ 15.) Most of this experience has been devoted to complex civil litigation.
15   (Id.) The Vogele Declaration also notes that attorney Davis has “extensive trial experience.”
16   (Id.) Attorney Loper graduated from law school in 2011, giving him between five and ten years
17   of experience practicing law. (Id.)
18          In seeking these rates, plaintiffs rely upon the Laffey Matrix, “a widely recognized
19   compilation of attorney and paralegal rate data[.]” (Doc. No. 265 at 17.) They then modify the
20   Laffey Matrix and apply it to the Bakersfield market, since this action arose in Bakersfield. (Id.
21   at 18.) In opposing this market, defendants assert that this court should apply Fresno rates. (Doc.
22   Nos. 279 at 15; 283 at 16–17.) Both parties miss the mark. As already discussed, the proper rate
23   to be applied is the prevailing rate in the Eastern District of California. See Tenorio v. Gallardo,
24   No. 1:16-cv-00283-DAD-JLT, 2019 WL 3842892, at *4 (E.D. Cal. Aug. 15, 2019); Firstsource
25   Sols. USA, LLC v. Tulare Reg’l Med. Ctr., No. 1:15-cv-01136-DAD-EPG, 2019 WL 2725336, at
26   *7–8 (E.D. Cal. July 1, 2019). This court recently awarded rates of $525.00 per hour to an
27   attorney with approximately twenty-five years of experience, see Tenorio, 2019 WL 3842892, at
28   *4, and a survey of other recent cases within the Eastern District indicates that this is near the top
                                                        35
 1   of the market for hourly rates in this district. See, e.g., Early v. Keystone Rest. Grp., LLC, No.
 2   2:16-cv-00740-JAM-DB, 2019 WL 918211, at *5 (E.D. Cal. Feb. 25, 2019) (stating that “the
 3   relevant market in this case is the rate prevailing in the Eastern District of California” and
 4   approving an hourly rate of $530.00 in an employment discrimination case for an attorney with
 5   over 30 years’ experience). Because plaintiffs request hourly rates in excess of these rates, some
 6   reduction is warranted.
 7          Although attorney Vogele has practiced law for only twelve years, the court also
 8   acknowledges his substantial and notable prior work experience. Although not strictly legal in
 9   nature, this experience is undoubtedly valuable for one engaged in the practice of business
10   litigation such as this and that approximately thirty years of business experience must be taken
11   into account in setting his reasonable hourly rate. In addition, attorney Vogele was the attorney
12   primarily responsible for the presentation of plaintiffs’ case at trial. The court found attorney
13   Vogele to be an effective trial advocate, and there can be no question that he obtained a very
14   favorable result for his clients as a result of his advocacy. Considering these factors, the court
15   concludes that an hourly rate of $500.00 per hour is appropriate as to attorney Vogele’s time
16   expended in litigating this case.
17          With respect to attorney Kowal, he also has been practicing law since 2007. However, the
18   Vogele Declaration does not indicate that attorney Kowal had substantial relevant prior
19   experience. As a result, the court finds that attorney Kowal’s hourly rates must be reduced below
20   those awarded to attorney Vogele. Considering his experience, the court concludes that an hourly
21   rate of $400.00 is appropriate here. Given his experience, the court also concludes that a rate of
22   $400.00 per hour is appropriate for attorney Davis.
23          The court also concludes that a reduction is warranted for the hourly rates of attorney
24   Loper. The court recently awarded an hourly rate of $250.00 to attorneys with roughly five years
25   of legal experience. See Tenorio, 2019 WL 3842892, at *4. Attorney Loper, who possesses
26   slightly more experience than that, is entitled to an hourly rate of $300.00.
27          In his declaration attorney Vogele goes into no detail regarding the legal experience of
28   attorney Polis, leaving the court with no guidance as to her appropriate hourly rate. In addition,
                                                        36
 1   the court has conducted its own research and attempted to ascertain attorney Polis’s level of
 2   experience based upon her registration with the State Bar of California. However, a search of the
 3   State Bar’s online system of records reveals that no attorney with the name “Marisa Polis” is
 4   licensed to practice law in California. Lacking any detail as to Polis’s level of experience (or, for
 5   that matter, any indication that Polis is in fact an attorney), the court declines to award any
 6   attorneys’ fees for the hours she expended on this case.
 7           Finally, the court addresses the hourly rates for each of plaintiffs’ paralegals. Plaintiffs
 8   request a rate of $150.00 for each. This is at the high end of hourly rates for paralegals in the
 9   Eastern District of California. See Sanchez v. Saul, No. 1:17-cv-01728-JLT, 2019 WL 2642511,
10   at *5 (E.D. Cal. June 27, 2019) (“Courts in the Eastern District of California have determined that
11   the prevailing hourly paralegal rate is between $75 and $150.”) (internal quotation marks
12   omitted). However, the Vogele Declaration provides no detail as to the levels of experience of
13   the paralegals who worked on this litigation for plaintiffs, because of which it would be
14   inappropriate to award fees at the rate requested. The court finds that an hourly rate of $100.00 is
15   reasonable under the circumstances.
16           In sum, the court will award fees at the following rates:
17
                                             Professional             Rate:
18
                                     Attorney Thomas A. Vogele        $500
19
                                     Attorney Timothy M. Kowal        $400
20
                                       Attorney Teddy T. Davis        $400
21
                                     Attorney Brendan M. Loper        $300
22
                                       Attorney Marisa D. Polis          $0
23
                                       Paralegal Angela Brown         $100
24
                                       Paralegal Kerri Summers        $100
25
                                      Paralegal Michele Pfeiffer      $100
26
     /////
27
     /////
28
                                                        37
 1          4. Whether the Hours Expended on this Case were Reasonable
 2          The court next considers whether the hours expended on this case by plaintiffs’ attorneys
 3   were excessive. Both defendants raise multiple arguments on this point, which the court
 4   addresses in turn.
 5                   a.     Whether Certain Hours Billed by Attorney Davis Should be Reduced for
 6                          Block-Billing
 7          First, Shell identifies four billing entries by attorney Davis that it contends constitute
 8   improper block-billing. (Doc. No. 279 at 18.) Shell contends that some of the tasks described in
 9   those billing records are not properly compensable as attorneys’ fees, and that this manner of
10   billing generally impedes the court’s efforts to determine the reasonableness of hours expended.
11   Accordingly, Shell requests a 25 percent reduction in the hours billed by attorney Davis to this
12   matter. (Id.)
13          “‘Block billing’ is ‘the time-keeping method by which each lawyer and legal assistant
14   enters the total daily time spent working on a case, rather than itemizing the time expended on
15   specific tasks.’” Welch v. Metro. Life Ins., 480 F.3d 942, 945 n.2 (9th Cir. 2007). A federal court
16   may appropriately impose a “haircut” percentage reduction that is “no greater than 10 percent . . .
17   based on its exercise of discretion and without a more specific explanation.” Moreno v. City of
18   Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008). Block-billing warrants a reduction in the
19   number of hours spent on a matter where, because of the manner of billing, the court cannot
20   ascertain whether such hours could “reasonably be billed to a private client.” Gonzalez, 729 F.3d
21   at 1202.
22          As to the four billing entries identified by Shell, the court agrees that these entries
23   constitute block-billing, since the entries list multiple tasks with no description of how much time
24   was spent on each. In addition, some of these tasks do not appear to be legal in nature. For
25   instance, a billing entry on January 14, 2019 states that attorney Davis spent 5.75 hours on
26   “confer[ring] with T. Kowal regarding Pre-Trial statement; begin researching requirements and
27   format of Pre-Trial Statements.” (Doc. No. 265-1 at 169.) Researching the formatting
28   requirements for legal documents is not compensable as attorneys’ fees, since it is more akin to
                                                       38
 1   clerical work. See League of Wilderness Defs./Blue Mountains Biodiversity Project v. Turner,
 2   305 F. Supp. 3d 1156, 1171 (D. Or. 2018); Matson v. United Parcel Servs., Inc., No. C10-1528
 3   RAJ, 2018 WL 3608396, at *6 (W.D. Wash. July 26, 2018). The billing entries identified by
 4   Shell amount to 22.75 hours, and the court will exercise its discretion and reduce that amount by
 5   2.75 hours, to a total of 20.
 6           However, Shell’s request is not limited merely to these four billing entries. Rather, Shell
 7   requests that the court reduce all the hours billed by attorney Davis. The court declines to do so.
 8   Many of attorney Davis’s billing records do not suffer from block-billing, and are explicitly legal
 9   in nature. (See, e.g., Doc. No. 265-1 at 161.) Moreover, it is not this court’s role to comb through
10   plaintiffs’ billing records on Shell’s behalf and identify deficient entries. See DeLew v. Nevada,
11   No. 2:00-cv-00460-LRL, 2010 WL 11636127, at *8 (D. Nev. Jan. 7, 2010) (noting that “it is
12   inappropriate for defendant to delegate to the Court the work of analyzing all billing entries line-
13   by-line in an effort to identify entries the [defendant] might find objectionable”) (ellipses
14   omitted); Ellison v. Balinski, No. 07-14795, 2009 WL 2057253, at *2 (E.D. Mich. July 15, 2009)
15   (“The Court will not deduct any additional time from [plaintiff’s counsel’s] billing absent specific
16   objections by Defendants.”), aff’d, 625 F.3d 953 (6th Cir. 2010). Shell’s request for a further
17   percentage reduction in attorney Davis’s hours will therefore be denied.
18                   b.      Whether Certain Hours Billed Should be Reduced for Internal
19                           Conferencing
20           Next, Shell seeks a reduction in hours billed for internal conferencing among attorneys.
21   Shell argues that it is unreasonable to bill a client multiple times for the same internal meeting,
22   and that a ten percent reduction of certain billing entries is therefore warranted.
23           Shell identifies four billing entries for which it seeks a reduction. The first two are for
24   hours expended on January 28, 2019, by attorneys Davis and Kowal, and the second two are for
25   hours billed on April 8, 2019 by those same attorneys. (Doc. No. 279 at 19.) As with the prior
26   entries identified by Shell, the January 28, 2019 billing entries also suffer from block-billing. For
27   instance, attorney Kowal states that he spent 6.75 hours compiling exhibits, revising and
28   finalizing a joint pretrial statement, having a telephone call with opposing counsel, and meeting
                                                        39
 1   with attorneys Vogele and Davis regarding trial strategy. (Id.) No effort is made to indicate how
 2   much time was spent on each particular task. The billing entry for attorney Davis suffers from
 3   the same defect, and both billing entries appear to bill for the same internal conference.
 4           “While it is reasonable to spend some time coordinating legal resources, it is not
 5   reasonable to double or triple-bill a client for internal meetings.” Gauchat-Hargis v. Forest
 6   River, Inc., No. 2:11-cv-02737-KJM, 2013 WL 4828594, at *3 (E.D. Cal. Sept. 9, 2013). The
 7   undersigned agrees and, on that basis, will reduce the four entries identified by Shell by ten
 8   percent, as requested. This equates to a reduction of 0.8 hours from attorney Davis and 0.85 from
 9   attorney Kowal.
10                   c.      Whether the Hours Billed in Preparing the Unsuccessful Motion for
11                           Summary Judgment Should be Denied
12           Next, both Shell and Alon argue that no attorneys’ fees should be awarded to plaintiffs for
13   time expended preparing their motion for summary judgment because the motion was ultimately
14   denied and was therefore unsuccessful.
15           “It is well-settled that a prevailing plaintiff may be compensated for lost battles along the
16   way to winning the war[.]” Pierce v. County of Orange, 905 F. Supp. 2d 1017, 1032 (C.D. Cal.
17   2012). Under California law, attorneys’ fees are not precluded simply because the prevailing
18   party was unsuccessful on a particular motion. “To reduce the attorneys’ fees of a successful
19   party because he did not prevail on all his arguments, makes it the attorney, and not the
20   defendant, who pays the costs of enforcing the plaintiff’s rights.” Wysinger v. Auto. Club of S.
21   Cal., 157 Cal. App. 4th 413, 431 (2007) (internal quotation marks omitted); see also Akins v.
22   Enter. Rent-A-Car Co. of S.F., 79 Cal. App. 4th 1127, 1133 (2000) (“Compensation is ordinarily
23   warranted even for those unsuccessful attacks, to the extent that those attacks led to a successful
24   claim.”); Downey Cares v. Downey Cmty. Dev. Comm’n, 196 Cal. App. 3d 983, 997 (1987)
25   (“Where a lawsuit consists of related claims, and the plaintiff has won substantial relief, a trial
26   court has discretion to award all or substantially all of the plaintiff's fees even if the court did not
27   adopt each contention raised.”).
28   /////
                                                         40
 1            California courts have applied the federal test to determine the circumstances in which
 2   attorneys’ fees should be awarded even where a claim was unsuccessful. See Wysinger, 157 Cal.
 3   App. 4th 413, 430 (2007) (citing Hensley v. Eckerhart 461 U.S. 424, 440 (1983)). As the Ninth
 4   Circuit has explained that test:
 5                   First, the court asks whether the claims upon which the plaintiff
                     failed to prevail were related to the plaintiff’s successful claims. If
 6                   unrelated, the final fee award may not include time expended on the
                     unsuccessful claims. If the unsuccessful and successful claims are
 7                   related, then the court must apply the second part of the analysis, in
                     which the court evaluates the significance of the overall relief
 8                   obtained by the plaintiff in relation to the hours reasonably expended.
                     If the plaintiff obtained excellent results, full compensation may be
 9                   appropriate, but if only partial or limited success was obtained, full
                     compensation may be excessive.
10

11   O’Neal v. City of Seattle, 66 F.3d 1064, 1068–69 (9th Cir. 1995). “Claims are related where they
12   involve ‘a common core of facts’ or are ‘based on related legal theories.’” Id. at 1069 (quoting
13   Odima v. Westin Tucson Hotel, 53 F.3d 1484, 1499 (9th Cir. 1995)).
14            As stated, both defendants argue that no attorneys’ fees should be awarded in connection
15   with plaintiffs’ motion for summary judgment. (Doc. No. 124.) Plaintiffs moved for summary
16   judgment as to their ejectment, trespass, and breach of contract claims and the court denied that
17   motion by written order. (Doc. No. 144.) Ultimately, plaintiffs proceeded to trial on claims of
18   trespass and breach of contract, and the jury returned a verdict in plaintiffs’ favor on the trespass
19   claim.
20            Applying the test above, the court easily concludes that attorneys’ fees should be awarded
21   on plaintiffs’ partial summary judgment motion. First, the successful claims are not merely
22   related to the facts and legal theories on which plaintiffs prevailed; in the case of trespass, they
23   are precisely the same. The court denied summary judgment after concluding that material
24   factual disputes existed between the parties that could only be resolved by a factfinder at trial.
25   The jury then resolved those disputes in plaintiffs’ favor. Because the issues were identical in
26   both the motion for summary judgment and at trial, the first prong is satisfied.
27            Second, the court finds that despite the unsuccessful motion for partial summary
28   judgment, plaintiffs obtained an excellent result at trial. Neither defendant appears to contest this
                                                        41
 1   point in their motion. Therefore, the court declines to deduct any amount from the fee award to
 2   account for plaintiffs’ unsuccessful pursuit of their motion for summary judgment.
 3                  d.      Whether the Hours Billed in Seeking an Injunction Should be Denied
 4           Alon argues that all attorneys’ fees incurred by plaintiffs in seeking an injunction should
 5   be reduced. The court disagrees for substantially the reasons discussed above with respect to the
 6   motion for summary judgment: plaintiffs’ attempts to expedite removal of the pipelines was
 7   closely intertwined with the issue on which the jury rendered its verdict in favor of plaintiffs,
 8   namely whether defendants were wrongfully occupying plaintiffs’ property. The court declines to
 9   deduct attorneys’ fees related to plaintiffs’ seeking injunctive relief.
10                  e.      Whether the Hours in Researching Damages Under § 3334 Should be
11                          Reduced
12           Next, Alon argues that a substantial reduction in attorneys’ fees is warranted because the
13   amount of time spent researching an award of benefits obtained under § 3334 was excessive.
14   Plaintiffs spent 50 hours analyzing this point of law, which Alon claims was unreasonable.
15           Alon is correct to point out that caselaw analyzing this question is limited. The parties
16   have only cited to three cases that speak to it, and the court’s research has not revealed any
17   additional authority. See Bailey, 155 Cal. App. 4th at 783–97; Starrh, 153 Cal. App. 4th at 598–
18   602; Watson Land Co., 130 Cal. App. 4th at 76–79. However, it does not follow that the legal
19   research on this topic was straightforward. Indeed, the opposite is true. It is most likely
20   plaintiffs’ attorneys were required to devote substantial resources to the issue precisely because
21   § 3334 has not been extensively litigated. Thus, the court finds no fault in plaintiffs’ counsel for
22   using a third-party legislative service to obtain the relevant legislative history. Nor can the court
23   say that these attorneys’ fees were incurred unwisely. Even accounting for the trespass damages
24   that the court has set aside by this order, benefits obtained under § 3334 make up the vast
25   majority of the jury’s verdict in this case. The court does not find that attorney time devoted to
26   that basis for recovery to be in any way unreasonable.
27   /////
28   /////
                                                        42
 1                  f.      Whether the Hours Expended for “General Litigation” Should be
 2                          Eliminated
 3          Alon next requests that the court deduct hours expended on “general litigation” tasks,
 4   which collectively amount to nearly four weeks’ worth of time.
 5          Alon’s opposition states that these billing entries “provide[] no description” as to the
 6   particular tasks involved (Doc. No. 283 at 19), but this is plainly incorrect. Although the billing
 7   entries labeled as “general litigation” go on for several pages, an examination of several of them
 8   clearly indicates that they are compensable attorney time expended on this case. (See Doc. No.
 9   265-1 at 272–286.) They include, for instance, entries for reviewing and finalizing letters to
10   opposing parties, drafting emails to counsel, and researching the local rules of this court. The
11   court finds these entries to be reasonable and the time expended not excessive given the duration
12   of this litigation and the efforts required to see it through to a successful conclusion.
13          5.      Whether the Court Should Apportion Attorneys’ Fees Between the Parties
14          Finally, the court addresses both defendants’ argument that the court is required to
15   apportion the fee award. Shell requests that the court apportion the award equally as between the
16   two defendants, while Alon requests that 83.5 percent be apportioned to Shell, with the remaining
17   16.5 percent apportioned to Alon. (Doc. Nos. 279 at 21; 283 at 19–21.)
18          Trial courts possess broad discretion to select the manner of apportionment of fee awards,
19   should they choose to do so. See, e.g., Hill v. Affirmed Hous. Grp., 226 Cal. App. 4th 1192, 1196
20   (2014); Zintel Holdings, LLC v. McLean, 209 Cal. App. 4th 431, 443 (2012). California courts
21   have approved of several methods of apportioning fees, including equal division, apportionment
22   by each defendant’s liability, and apportionment by relative time spent litigating against each
23   defendant. See Friends of the Trails v. Blasius, 78 Cal. App. 4th 810, 837 (2000) (citing
24   Grendel’s Den, Inc. v. Larkin, 749 F.2d 945 (1st Cir. 1984)).
25          Plaintiffs oppose the motion, and generally speaking raise two arguments. First, they
26   point out that if the court denies apportionment, the defendants can seek relief among themselves
27   in an action for contribution. Second, they argue that the defendants were virtually identical for
28   purposes of this litigation. In plaintiffs’ words,
                                                          43
 1                    [b]oth defendants operated pipelines on C&C’s property. Both
                      defendants refused C&C’s demands to remove or relocate the
 2                    pipelines. Both defendants asserted substantially similar defenses.
                      Both defendants actively and vigorously litigated. Both defendants
 3                    were represented by the same counsel until late 2018. C&C legal
                      efforts would not have been substantially less or different but for the
 4                    participation or actions of one or the other defendant.
 5   (Doc. No. 296 at 28–29.)

 6            The undersigned declines to apportion the award of attorneys’ fees under the

 7   circumstances presented by this case. The court agrees with plaintiffs that until the eve of trial,

 8   Shell and Alon were largely indistinguishable as defendants, and in fact were represented by the

 9   same counsel. As pleaded, Shell and Alon were treated as joint tortfeasors. Thus, plaintiffs’

10   second amended complaint alleged that all defendants—including Shell, Alon, and Chevron12—

11   committed trespass against plaintiffs by operating pipelines on plaintiffs’ property. (Doc. No.

12   103 (“SAC”) at ¶¶ 55–63.) The allegations of trespass make no distinction between any of the

13   defendants. Instead, the SAC alleges that as to all of them, defendants “intend to continue to

14   trespass, and therefore continue to deprive Plaintiffs of their right to exclusive possession of the

15   property.” (Id. at ¶ 59.)

16            In addition, as a practical matter, it is clear from plaintiffs’ trial testimony that they

17   viewed the harm from trespass as essentially indivisible. That is, a trespass by any of the

18   defendants was sufficient to cause all of the resulting harm. On redirect examination at trial,

19   Craig Carver was asked several questions by plaintiffs’ counsel regarding whether the harm could

20   be apportioned to one defendant. First, plaintiffs’ counsel asked “if Chevron had removed their

21   pipeline . . . would the Shell and Alon pipelines continue to interfere with the ability to develop

22   the property?” (Doc. No. 234 at 211.) After the court overruled an objection by Shell’s counsel

23   and permitted Mr. Carver to answer, Mr. Carver responded “yes.” (Id. at 212.) Next, plaintiffs’

24   counsel asked “if Chevron and Shell had removed their pipelines upon their behind discovered,

25   but Alon had stayed behind, would the Alon pipeline have interfered with your ability to develop

26   the property?” (Id.) Again, Mr. Carver responded “yes.” (Id.) Plaintiffs’ counsel then asked “if,

27   instead of Chevron and Shell, it had been Chevron and Alon, and Shell had stayed, would you

28   12
          Plaintiffs settled their claims with Chevron prior to trial.
                                                         44
 1   still be stymied in your ability to proceed with the project?” (Id.) Once more, Mr. Carver
 2   answered “yes.” (Id.) In summing up this colloquy, plaintiffs’ counsel asked Mr. Carver “[s]o it
 3   didn’t matter which one it was. They were an impediment or interference with the project.” (Id.)
 4   Mr. Carver answered “yes.” (Id.) Because Shell and Alon were treated as joint tortfeasors
 5   throughout the trial, and because the court finds nothing to indicate that plaintiffs spent
 6   substantially more time litigating against one defendant than another, the court is not persuaded
 7   that it should apportion the award of attorneys’ fees between defendants.
 8          Despite Alon’s argument to the contrary, the court finds no basis to reduce the amount of
 9   fees awarded against it based on “the extent of [its] culpability.” Sable Commc’ns of Cal. Inc. v.
10   Pac. Tel. & Tel. Co., 890 F.2d 184, 194 (9th Cir. 1989). Both Shell and Alon were found liable
11   on the same claim of trespass, and both were found to have acted maliciously, fraudulently, or
12   oppressively. The court therefore declines to apportion the award of attorneys’ fees.
13          In sum, the court will award attorneys’ fees at the following adjusted rates and hours:
14
              Professional            Requested      Adjusted        Hours      Adjusted Total Award
15
                                        Rate          Rate
16       Attorney Thomas A.             $650          $500            427             $213,500.00
                Vogele
17       Attorney Timothy M.             $650           $400        1015.65           $406,260.00
                Kowal
18     Attorney Teddy T. Davis           $550           $400          440.7           $176,280.00
19    Attorney Brendan M. Loper          $400           $300         116.75            $35,025.00
       Attorney Marisa D. Polis          $400            $0            4.25              $0.00
20            Paralegals                 $150           $100         97.55             $9,755.00
                Total                                                                 $840,820.00
21

22          When combined with the attorneys’ fees awarded to C&C’s prelitigation counsel Mark
23   Jones of $20,825.00, which neither defendant takes issue with, this equates to a total fee award of
24   $861,645.00.
25   E.     Plaintiffs’ Motion for an Award of Prejudgment Interest (Doc. No. 266)
26          Next, plaintiffs seek an award of prejudgment interest. (Doc. No. 266.) Plaintiffs argue
27   that the amount of damages at issue in this case was essentially uncontested, because of which the
28
                                                        45
 1   court should enter judgment against Shell for an additional $8,049,129.00, and against Alon for
 2   an additional $1,467,565.00.
 3          Because this court has jurisdiction over this case on the basis of diversity of citizenship, it
 4   applies federal procedural law and substantive state law. See Erie R. Co. v. Tompkins, 304 U.S.
 5   64, 78 (1938); Freund, 347 F.3d at 761. “Prejudgment interest in a diversity action is a
 6   substantive matter governed by state law.” U.S. Fid. & Guar. Co. v. Lee Invs. LLC, 641 F.3d
 7   1126, 1139 (9th Cir. 2011). The relevant statute providing for an award of prejudgment interest
 8   under California law is Civil Code § 3287(a), which states that
 9                  [a] person who is entitled to recover damages certain, or capable of
                    being made certain by calculation, and the right to recover which is
10                  vested in the person upon a particular day, is entitled also to recover
                    interest thereon from that day, except when the debtor is prevented
11                  by law, or by the act of the creditor from paying the debt. This
                    section is applicable to recovery of damages and interest from any
12                  debtor, including the state or any county, city, city and county,
                    municipal corporation, public district, public agency, or any political
13                  subdivision of the state.
14   Cal. Civ. Code § 3287(a).
15          “Damages are deemed certain or capable of being made certain within the provisions of
16   subdivision (a) of section 3287 where there is essentially no dispute between the parties
17   concerning the basis of computation of damages if any are recoverable but where their dispute
18   centers on the issue of liability giving rise to damage.” Duale v. Mercedes-Benz USA, LLC, 148
19   Cal. App. 4th 718, 729 (2007); Fireman’s Fund Ins. v. Allstate Ins., 234 Cal. App. 3d 1154, 1173
20   (1991). As the California Court of Appeal has explained,
21                  the test for recovery of prejudgment interest under Civil Code section
                    3287, subdivision (a) is whether defendant actually knows the
22                  amount owed or from reasonably available information could the
                    defendant have computed that amount. The statute does not
23                  authorize prejudgment interest where the amount of damage, as
                    opposed to the determination of liability, depends upon a judicial
24                  determination based upon conflicting evidence and it is not
                    ascertainable from truthful data supplied by the claimant to his
25                  debtor. Thus, where the amount of damages cannot be resolved
                    except by verdict or judgment, prejudgment interest is not
26                  appropriate.
27   Warren v. Kia Motors Am., Inc., 30 Cal. App. 5th 24, 44 (2018) (brackets, ellipses, and internal
28   quotation marks omitted); see also Leff v. Gunter, 33 Cal. 3d 508, 520 (1983) (noting that
                                                       46
 1   prejudgment interest is available where damages are calculated “mechanically, on the basis of
 2   uncontested and conceded evidence”).
 3           The court concludes that recovery of prejudgment interest is not warranted here. To begin
 4   with, there is no evidence that either Shell or Alon possessed actual knowledge of the amount
 5   owed. Moreover, with respect to whether defendants could have computed the amount of
 6   damages based on available information, the court finds that disputed facts precluded such a
 7   determination prior to trial. The evidence on this point came from plaintiffs’ expert Susan
 8   Thompson, who calculated benefits obtained based upon information provided by Shell.
 9   However, it is one thing to say that Shell possessed the relevant dataset that would enable it to
10   calculate benefits obtained, and quite another to say that the methodology of making such a
11   calculation was obvious or straightforward. Ms. Thompson’s testimony demonstrated that it was
12   anything but. For one thing, Ms. Thompson took issue in important respects with the manner in
13   which Shell allocated fixed and variable costs, which led to her reaching a different calculation of
14   benefits obtained. (See Doc. No. 238 at 75–76.) For another, Ms. Thompson admitted that even
15   her methodology was debatable, and that a more aggressive set of assumptions could have yielded
16   a much larger amount of benefits obtained. (Id. at 81–82.)
17           In addition, and of particular relevance to Alon, the court notes the large discrepancy
18   between the amount requested by plaintiffs’ counsel in his closing argument and the amount
19   actually awarded by the jury. Although attorney Vogele told the jury that the benefits obtained by
20   Alon from trespass amounted to $9,266,452.00 (Doc. No. 241 at 83), the jury in fact awarded
21   $6,058,834.00. (Doc. No. 227 at 3.) To the extent plaintiffs argue that these amounts are “very
22   close” to one another, the undersigned simply disagrees. (Doc. No. 266 at 14.) The jury awarded
23   roughly one-third less than the amount of benefits obtained requested by plaintiffs, and plaintiffs
24   have proffered no explanation as to why. See Chesapeake Indus., Inc. v. Togova Enterprises,
25   Inc., 149 Cal. App. 3d 901, 910 (1983) (noting that an award of prejudgment interest is disfavored
26   where there is a large “degree of discrepancy between the amount claimed and the final judgment
27   in this case”).
28   /////
                                                       47
 1             Finally, plaintiffs’ argument that prejudgment interest should be awarded here is belied by
 2   plaintiffs’ own complaint. In their second amended complaint, plaintiffs alleged that “[t]he
 3   potential damages that could proximately result from Defendants’ continued trespass would be
 4   extremely difficult, if not impossible, to assess accurately, but are estimated in the range of $10
 5   million.” (SAC at ¶ 60.) Plaintiffs’ own allegations therefore demonstrate that the amount of
 6   damages was not reasonably ascertainable.13 See Stonebrae, L.P. v. Toll Bros., No. C-08-0221-
 7   EMC, 2011 WL 1334444, at *22 (N.D. Cal. Apr. 7, 2011) (examining similar language in a
 8   complaint and concluding that “[b]y Stonebrae’s own admission, the damages then sought were
 9   not certain or mechanically calculable”), aff’d, 521 Fed. App’x 592 (9th Cir. 2013).
10             For these reasons, plaintiffs’ motion for prejudgment interest (Doc. No. 266) will be
11   denied.
12   F.        Plaintiffs’ Motion to Amend the Judgment (Doc. No. 267)
13             Finally, the court addresses plaintiffs’ motion to amend the judgment. (Doc. No. 267.)
14   By this motion, plaintiffs ask the court to alter the judgment and to include a declaration that the
15   Shell and Alon easements are terminated, void, and without legal effect.
16             Shell and Alon have responded only briefly to plaintiffs’ motion. (Doc. Nos. 278, 285.)
17   Shell states that in the event the court declines to grant its motions for judgment as a matter of law
18   and/or a new trial, that it does not oppose the request. (Doc. No. 278 at 2.) For its, part, Alon
19   reiterates its argument that its easement remains legally enforceable against plaintiffs because
20   plaintiffs were not bona fide purchasers of the property as a matter of law. (Doc. No. 285 at 3.)
21   Because the court has already rejected this argument advanced by Alon for the reasons set forth
22   above, and in the absence of any further opposition, plaintiffs’ motion (Doc. No. 267) will be
23   granted.
24   /////
25   /////
26   /////
27
     13
        The court also notes that despite plaintiffs’ best estimation, the jury did not award anything
28   close to $10 million in damages for trespass.
                                                        48
 1                                           CONCLUSION
 2        For the reasons set forth above,
 3        1.     Alon’s motion to alter or amend the judgment (Doc. No. 250) is granted in part;
 4        2.     Shell’s motion for judgment as a matter of law, or in the alternative for a new trial
 5               (Doc. No. 257), is denied;
 6        3.     Shell’s motion to amend the judgment (Doc. No. 258) is granted in part;
 7        4.     Plaintiffs’ motion for attorneys’ fees (Doc. No. 265) is granted in part;
 8        5.     Plaintiffs’ motion for an award of prejudgment interest (Doc. No. 266) is denied;
 9        6.     Plaintiffs’ motion to amend the judgment (Doc. No. 267) is granted;
10        7.     The following easements in the subject property, APN 483-010-29, are hereby
11               terminated, void, and deemed to be without legal effect:
12               a.      The easement dated February 8, 1982 originally in favor of Getty Oil
13                       Company (“Getty Easement”), claimed by defendant Shell Pipeline
14                       Company (“Shell”) and admitted into evidence at trial as Exhibit 6;
15               b.      The easement dated December 3, 1996 originally in favor of Texaco
16                       Exploration and Production Inc. (“TEPI Easement”), claimed by defendant
17                       Alon USA Paramount Petroleum Corporation, Alon Bakersfield Property,
18                       Inc., and Paramount Petroleum Corporation (collectively, “Alon”) and
19                       admitted into evidence at trial as Exhibit 11.
20        8.     The judgment against Shell and Alon is reduced by $670,824.00 as to each
21               defendant;
22        9.     The judgment is also amended to account for the additional $861,645.00 in
23               attorneys’ fees awarded to plaintiffs; and
24        10.    The Clerk of Court is directed to close this case.
25
     IT IS SO ORDERED.
26

27     Dated:   November 27, 2019
                                                     UNITED STATES DISTRICT JUDGE
28
                                                    49
